    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 1 of 119




  UNITED STATES DISTRICT COURT FOR THE
  SOUTHERN DISTRICT OF NEW YORK
  X---------------------------------------------------------------X
   SIBYL COLON,
                                                                      PLAINTIFF’S
                            Plaintiff,                                RESPONSE TO THE
                                                                      NYCHA DEFENDANTS’
                   -against-                                          STATEMENT
                                                                      PURSUANT TO
   THE CITY OF NEW YORK, et al.,                                      LOCAL RULE 56.1

                            Defendants.                               CV-16-04540 (VSB)

  X---------------------------------------------------------------X

        Plaintiff Sibyl Colon (“Colon”), by and through her counsel, submits the following

response to the Local Rule 56.1 Statement in Support of the NYCHA Defendants’ Motion for

Summary Judgment Against Plaintiff Sibyl Colon filed on January 17, 2020 (“NYCHA 56.1

Statement”).

        References to exhibits in the responses are to the exhibits attached to the Declaration of

Jane E. Lippman filed on January 17, 2020 in this action (“Lippman Dec.”), and the Declaration

of Marcel Florestal filed on April 17, 2020 (“Florestal Dec.”).

NYCHA Statement

        1.      NYCHA is a public benefit corporation organized under the New York State

Public Housing Law. As of 2019, NYCHA has 173,762 public housing apartments in 2,351

residential buildings in 316 individual developments throughout the five boroughs. Declaration

of Jane E. Lippman in Support of the NYCHA Defendants’ Motion for Summary Judgment

(“Lippman Dec.”), Exhibit 2 (The NYCHA Defendants’ Answer at ¶ 8);

https://www1.nyc.gov/assets/nycha/downloads/pdf/NYCHA-Fact-Sheet_2019_08-01.pdf.



                                                       1
    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 2 of 119



Plaintiff’s Response

       1.      Not disputed.

NYCHA Statement

       2.       Defendant Michael Kelly was the General Manager of NYCHA between 2009

and 2012 and between 2015 and 2018. In that capacity, Kelly oversaw the day-to-day operations

of the agency, including property management, administration, resident services, and

maintenance. Lippman Dec., Exhibit 7 (May 3, 2019 Deposition Transcript of Michael Kelly

(“May 3, 2019 Kelly Dep. Tr.”) at 7:15-8:3, 9:7-20); Exhibit 9 (September 23, 2019 Deposition

Transcript of Michael Kelly (“Sept. 23, 2019 Kelly Dep. Tr.”) at 7:14-9:2).

Plaintiff’s Response

       2.      Not disputed.

NYCHA Statement

       3.      Defendant Brian Clarke was employed by NYCHA for 22 years in various titles,

and in 2015, his title was Senior Vice President of Operations for Property Management. In that

capacity, Clarke supervised multiple departments and reported to the General Manager.

Lippman Dec., Exhibit 10 (June 13, 2019 Deposition Transcript of Brian Clarke (“June 13, 2019

Clarke Dep. Tr.”) at 7:8-8:24, 9:11-12, 10:15, 25:12-20); Declaration of Brian Clarke (“Clarke

Dec.”) at ¶¶ 2-3.

Plaintiff’s Response

       3.      Not disputed.

NYCHA Statement

       4.      At all relevant times herein, Defendant Melissa Mark-Viverito (the “Former

Speaker”) served as Council Speaker of the New York City Council. In that capacity, the


                                                2
    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 3 of 119



Former Speaker represented and advocated for her constituents. Lippman Dec., Exhibit 3

(Defendant Melissa Mark-Viverito’s Answer at ¶ 9); Exhibit 12 (Deposition Transcript of

Melissa Mark-Viverito (“Mark-Viverito Dep. Tr.”) at 35:21-23).

Plaintiff’s Response

       4.       Not disputed.

NYCHA Statement

       5.      Colon is an African-American woman and former NYCHA employee. Lippman

Dec., Exhibit 1 (Complaint at ¶¶ 6, 60).

Plaintiff’s Response

       5.       Not disputed.

NYCHA Statement

       6.      Between June 1, 2015 and her resignation from NYCHA on August 28, 2015,

Colon was the Director of the NYCHA Optimal Property Management Department, or “OPMD.”

Lippman Dec., Exhibit 5 (Deposition Transcript of Colon (“Colon Dep. Tr.”) at 55:9-18, 60:7-

24, 233:6-19, 250:6-7); Exhibit 1 (Complaint at ¶¶ 18, 57-60).

Plaintiff’s Response

       6.      Disputed only to the extent that Plaintiff was formally appointed as Director of

OPMOM on May 12, 2015, but commenced work on June 1, 2015. Lippman Dec., Exhibit 5,

Colon Tr. at 59-61, Exhibit 1, Complaint, ¶ 12, Exhibit 2, NYCHA Answer, ¶ 12.

NYCHA Statement

       7.      Allison Williams (“Williams”) is an African-American woman and retired

NYCHA Housing Manager. Lippman Dec., Exhibit 32 (Williams Amended Complaint at ¶ 6);




                                                3
       Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 4 of 119



Exhibit 6 (Deposition Transcript of Williams (“Williams Dep. Tr.”) at 23:4-6, 27:16-18, 232:2-

12).

Plaintiff’s Response

         7.      Not disputed.

NYCHA Statement

         8.     Between 2006 and her retirement on May 1, 2017, Williams was the Housing

Manager at Mill Brook Houses, a NYCHA development in the Bronx. She was not demoted or

transferred from Mill Brook to another NYCHA development. Lippman Dec., Exhibit 6

(Williams Dep. Tr. at 23:4-13, 232:2-12, 28:6-7, 232:1-12, 260:8-9).

Plaintiff’s Response

         8.      Not disputed.

NYCHA Statement

         9.     In 2014, NYCHA began preparing for a property management model pilot

program called the Optimal Property Management Operating Model, or “OPMOM.” These

preparations included training for staff and putting together the project plan. The OPMD

oversaw OPMOM.1 Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 92:11-94:13);

Exhibit 6 (Williams Dep. Tr. at 38:10-39:12); Exhibit 18 (OPMOM Informational Document and

NYCHA News Releases).

Plaintiff’s Response

         9.      Not disputed.




1
    “OPMD” and “OPMOM” are used interchangeably in the record.

                                               4
    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 5 of 119



NYCHA Statement

       10.     OPMOM was “about implementing asset management – true asset management

based on the HUD2 structure . . . what [NYCHA] really wanted to do was to, one, put the

resources and responsibilities and the accountability at the local level, at the property

management level, and reduce, as much as [NYCHA] could, central office control.” Lippman

Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 20:12-21:4); Exhibit 18 (OPMOM

Informational Document and NYCHA News Releases).

Plaintiff’s Response

       10.       Not disputed.

NYCHA Statement

       11.     Under the HUD model of asset management, costs are determined at the property

management level. The HUD formula for finance and budgeting allocates 70 percent of the

budget to the property and 30 percent to central administrative costs. Lippman Dec., Exhibit 10

(June 13, 2019 Clarke Dep. Tr. at 21:5-20 and errata sheet); Exhibit 18 (OPMOM Informational

Document and NYCHA News Releases).

Plaintiff’s Response

       11.       Not disputed.

NYCHA Statement

       12.     OPMOM was launched into operation in January 2015. The original 18 OPMOM

developments were in Brooklyn, the Bronx, and Manhattan, and there was a Regional Asset

Manager (“RAM”) assigned to each borough. Mill Brook Houses was one of the original 18



       2
        HUD refers to the United States Department of Housing and Urban Development, which
oversees public agencies, including NYCHA.

                                                  5
    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 6 of 119



OPMOM developments. Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 83:21-

84:9); Exhibit 6 (Williams Dep. Tr. at 34:3-8); Exhibit 18 (OPMOM Informational Document

and NYCHA News Releases).

Plaintiff’s Response

        12.      Not disputed.

NYCHA Statement

        13.     At the 18 developments that were part of OPMOM, the Managers “had the

opportunity to identify the needs that they had at the property and put into the budget the number

of positions they felt they needed by – by title.” “[T]he housing manager had the discretion to

set up their property . . . for the number of positions that they felt they needed . . . for the

properties in OPMOM program.” Lippman Dec., Exhibit 11 (July 1, 2019 Clarke Dep. Tr. at

29:16-22, 35:12-19); Exhibit 6 (Williams Dep. Tr. at 35:20-36:17, 36:25-38:9).

Plaintiff’s Response

        13.      Not disputed.

NYCHA Statement

        14.     The 18 OPMOM developments received disproportionately more money and

resources to operate compared to other NYCHA developments. Lippman Dec., Exhibit 8 (July

3, 2019 Deposition Transcript of Michael Kelly (“July 3, 2019 Kelly Dep. Tr.”) at 25:6-10);

Exhibit 11 (July 1, 2019 Clarke Dep. Tr. at 43:14-18); Clarke Dec. at ¶¶ 15, 17.

Plaintiff’s Response

        14.      Not disputed.




                                                    6
    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 7 of 119



NYCHA Statement

       15.    OPMOM was part of a long term strategic plan called Next Generation or

NextGen NYCHA. NYCHA’s goal was to eventually incorporate its entire portfolio into

NextGen. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 67:1-18); Exhibit 18 (OPMOM

Informational Document and NYCHA News Releases).

Plaintiff’s Response

       15.      Not disputed.

NYCHA Statement

       16.    On November 7, 2014, NYCHA Executive Vice-President Cathy Pennington

emailed General Manager Cecil House and strongly recommended Janet Abrahams, her former

colleague at the Newark Housing Authority, for “new executive leadership” and attached

Abrahams’ resume to the email. Lippman Dec., Exhibit 19 (November 7, 2014 Email from

Cathy Pennington to Cecil House attaching Janet Abrahams’ Resume); Exhibit 8 (July 3, 2019

Kelly Dep. Tr. at 34:19-35:6).

Plaintiff’s Response

       16.      Not disputed.

NYCHA Statement

       17.    At the time Pennington emailed Cecil House, Janet Abrahams had been the Chief

Operating Officer of the Newark Housing Authority since 2006. Even prior to working at the

Newark Housing Authority, Abrahams had an extensive background in public housing and real

estate asset management, as well as numerous certifications and extensive training and education

in her field. Lippman Dec., Exhibit 19 (November 7, 2014 Email from Cathy Pennington to

Cecil House attaching Janet Abrahams’ Resume).


                                               7
    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 8 of 119



Plaintiff’s Response

       17.      Not disputed.

NYCHA Statement

       18.    Abrahams was operating a public housing asset management model for the

Newark Housing Authority that was very similar to OPMOM. Abrahams also previously ran a

public housing asset management model for the Chicago Housing Authority, where she worked

prior to the Newark Housing Authority. Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at

36:10-24); Exhibit 19 (Janet Abrahams’ Resume attached to November 7, 2014 Email from

Cathy Pennington to Cecil House).

Plaintiff’s Response

       18.      Not disputed.

NYCHA Statement

       19.    On November 9, 2014, Pennington emailed House, “Cecil I spoke with Janet this

weekend and would like to fill you in on her situation and why I think she would be a great

addition to your PH team.” On November 10, 2014, House responded to Pennington, “I am

interested. Let’s talk.” Lippman Dec., Exhibit 19 (November 9 and 10, 2014 Emails between

Cathy Pennington and Cecil House).

Plaintiff’s Response

       19.      Not disputed.

NYCHA Statement

       20.    Abrahams and her background and qualifications in asset management, which

were the “princip[les] of OPMOM,” were brought to [NYCHA] Chair’s [Shola Olatoye (“the

Chair”)] attention at this time, and Abrahams was considered to be “an excellent candidate to


                                                8
    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 9 of 119



manage the OPMOM Program.” Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 34:17-

35:3).

Plaintiff’s Response

         20.    Not disputed.

NYCHA Statement

         21.   Abrahams and her background and qualifications in asset management, which

were the “princip[les] of OPMOM,” were brought to [NYCHA] Chair’s [Shola Olatoye (“the

Chair”)] attention at this time, and Abrahams was considered to be “an excellent candidate to

manage the OPMOM Program.” Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 34:17-

35:3).

Plaintiff’s Response

         21.    Not disputed.

NYCHA Statement

         22.   On December 5, 2014, the Chair emailed Todd Gomez, an Executive at Bank of

America Merrill Lynch and Janet Abrahams’ reference, to ask him whether he had, “Any

thoughts on [Abrahams] as a strong senior operations colleague?” In response to the Chair’s

inquiry regarding Janet Abrahams, Gomez confirmed that Abrahams “was an excellent potential

candidate.” Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 35:2-11); Exhibit 21

(December 5, 2015 Email Chain Between Shola Olatoye and Todd Gomez).

Plaintiff’s Response

         22.    Not disputed.




                                                9
    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 10 of 119



NYCHA Statement

       23.     Chair Olatoye emailed Gomez back, “Fantastic news. She had a good interview.

I like her. Wanted to gut check.” Lippman Dec., Exhibit 21 (December 5, 2015 Email Chain

Between Shola Olatoye and Todd Gomez).

Plaintiff’s Response

       23.      Not disputed.

NYCHA Statement

       24.     Cecil House’s negotiations with Janet Abrahams regarding taking the job as

“OPMOM vice president” were not consummated due to a disagreement over salary. Lippman

Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 35:11-14, 39:6-9).

Plaintiff’s Response

       24.      Objection. The cited testimony is speculative and without foundation.

NYCHA Statement

       25.     In late January 2015, Cecil House appointed Kevin Norman, Director of Mixed

Finance, as the Director of OPMOM. Lippman Dec., Exhibit 18 (OPMOM Informational

Document and NYCHA News Releases at NYCHA 2).3

Plaintiff’s Response

       25.      Not disputed.




3
 NYCHA followed by a number indicates the Bates number of a document produced by the
NYCHA Defendants.

                                                10
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 11 of 119



NYCHA Statement

       26.     Kevin Norman reported to Cecil House, although he may have briefly reported to

Brian Clarke when House left NYCHA. Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep.

Tr. at 15:3-15).

Plaintiff’s Response

       26.         Not disputed.

NYCHA Statement

       27.     Cecil House and Kevin Norman left NYCHA in March or April 2015. Lippman

Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 14:5-13, 27:7-13); Exhibit 8 (July 3, 2019

Kelly Dep. Tr. at 35:14-18).

Plaintiff’s Response

       27.         Not disputed.

NYCHA Statement

       28.     Colon commenced working at NYCHA in 1985 as a Housing Assistant and held

several other titles during her NYCHA career. Lippman Dec., Exhibit 4 (Colon’s Human

Resources Record Card).

Plaintiff’s Response

       28.         Not disputed.

NYCHA Statement

       29.     Colon held the title of Housing Manager longer than any other title during her

NYCHA employment and held civil service status in that title. Lippman Dec., Exhibit 5 (Colon

Dep. Tr. at 42:4-6); Exhibit 4 (Colon’s Human Resources Record Card).




                                               11
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 12 of 119



Plaintiff’s Response

       29.      Not disputed.

NYCHA Statement

       30.    According to the resume Colon submitted for the OPMOM Director position on

April 8, 2015, as a Housing Manager, she, “Managed a large size housing development”;

“Supervised project personnel”; “Secured public and private agency cooperation and kept

financial records and accounts”; “Planned the assignment of apartments and the collection of

rents”; and “Prepared reports and budgets.” Lippman Dec., Exhibit 22 (April 8, 2015 Email

Attaching Colon’s Resume).

Plaintiff’s Response

       30.      Not disputed.

NYCHA Statement

       31.    Although the resume Colon submitted for the OPMOM Director position states

that she was a Borough Administrator in the Brooklyn Property Management Department from

2003 to 2004, she was a Borough Administrator in Brooklyn for only three months; Colon was

on workers’ compensation leave from July 2003 until August 2009 as the result of a car accident.

Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 27:15-28:4, 28:21-23, 29:20-30:1); Exhibit 4

(Colon’s Human Resources Record Card); Exhibit 22 (April 8, 2015 Email Attaching Colon’s

Resume).

Plaintiff’s Response

       31.      Not disputed.




                                               12
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 13 of 119



NYCHA Statement

       32.     Colon was a Borough Administrator in the Manhattan Property Management

Department for one year before she applied for the OPMOM Director position. As a Borough

Administrator, Colon supervised property managers and superintendents, although she does not

recall the number of her direct reports. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 31:5-22);

Exhibit 4 (Colon’s Human Resources Record Card).

Plaintiff’s Response

       32.      Not disputed.

NYCHA Statement

       33.     Colon earned $100,000 as a Borough Administrator. Lippman Dec., Exhibit 5

(Colon Dep. Tr. at 61:12-62:15, 246:2-8).

Plaintiff’s Response

       33.      Not disputed.

NYCHA Statement

       34.     Colon has no education or training in asset management. Lippman Dec., Exhibit

5 (Colon Dep. Tr. at 18:4-6).

Plaintiff’s Response

       34.      Not disputed.

NYCHA Statement

       35.     When Kevin Norman left NYCHA, Brian Clarke was tasked with filling three

Director vacancies as quickly as possible: Director of Manhattan Property Management, Director

of OPMOM, and Director of Mixed Finance. A Borough Director job description, reporting to

the Senior Vice President for Operations and originally posted in January 2015, was used for all


                                               13
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 14 of 119



three positions. Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 27:20-28:4);

Exhibit 23 (Borough Director Job Posting Notices Dated January 27, 2015); Declaration of

Harvey Chaitoff (“Chaitoff Dec.”) at ¶¶ 3-4.

Plaintiff’s Response

        35.     Not disputed.

NYCHA Statement

        36.    A job posting specifically for an OPMD Director position was not posted until

May 2016, and this posting specified that the OPMD Director would report to the Vice President

for the OPMD. At that point, Janet Abrahams was the Vice President for the OPMD. Lippman

Dec., Exhibit 23 (Director for OPMOM Job Posting Notice Dated May 23, 2016); Chaitoff Dec.

at ¶¶ 5-6.

Plaintiff’s Response

        36.     Disputed to the extent that the statement is inconsistent with statement no. 35

that “[a] Borough Director job description . . . posted in January 2015, was used for” three

positions, including Director of OPMOM.

NYCHA Statement

        37.    The Manhattan Director position was filled first, and the Mixed Finance Director

position was filled second. The OPMOM Director position was filled last. Lippman Dec.,

Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 28:18-29:3, 30:19-31:5 and errata sheet).

Plaintiff’s Response

        37.     Not disputed.




                                                14
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 15 of 119



NYCHA Statement

       38.     Human Resources reviewed resumes first, and if the candidate met the minimum

criteria, the resumes would be sent to Brian Clarke’s office, and his office would review the

resumes and “figure out which candidates we would interview.” After reviewing resumes,

Clarke and his office “would put together a list and schedule interviews” with a panel. Lippman

Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 29:8-30:14).

Plaintiff’s Response

       38.      Not disputed.

NYCHA Statement

       39.     Colon claims she saw a posting for the OPMOM Director position in October

2014 on a “bulletin board.” However, there was no job posting for the OPMOM Director

position in October 2014, and a Borough Director job description was not posted until January

2015. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 49:10-25); Chaitoff Dec. at ¶¶ 4-5.

Plaintiff’s Response

       39.      Objection. The use of the term “claims” is inappropriate in a Rule 56.1

statement. Not otherwise disputed.

NYCHA Statement

       40.     Colon claims she saw a posting for the OPMOM Director position in October

2014 on a “bulletin board.” However, there was no job posting for the OPMOM Director

position in October 2014, and a Borough Director job description was not posted until January

2015. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 49:10-25); Chaitoff Dec. at ¶¶ 4-5.




                                                15
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 16 of 119



Plaintiff’s Response

       40.      Objection. The use of the term “claims” is inappropriate in a Rule 56.1

statement. Not otherwise disputed.

NYCHA Statement

       41.     Colon emailed Brian Clarke on April 8, 2015, stating, “As per my conversation

with Sheila Pinckney, I’ve attached my resume in desirous [sic] of an interview for the Borough

Director’s position.” By “Borough Director,” Colon claims she was applying for the OPMOM

Director position. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 24:14-25:4); Exhibit 22 (April 8,

2015 Email Attaching Colon’s Resume).

Plaintiff’s Response

       41.      Not disputed.

NYCHA Statement

       42.     Colon recalls that the panel who interviewed her in May was composed of Brian

Clarke, Human Resources Director Kenya Salaudeen, and Cal Bruno, who was “the director of

the budgeting department. Something to that affect [sic].” Lippman Dec., Exhibit 5 (Colon Dep.

Tr. at 58:14-59:7).

Plaintiff’s Response

       42.      Not disputed.

NYCHA Statement

       43.     Brian Clarke recalls reviewing Colon’s resume, although in reviewing her resume

again during his deposition, he “thought she had actually been a borough administrator longer

than what [Colon’s] resume reflects,” and he noted that “the OPMOM Director position was a




                                               16
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 17 of 119



two-step promotion.” Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 34:14-35:19

and errata sheet).

Plaintiff’s Response

       43.        Not disputed.

NYCHA Statement

       44.       Colon does not know whether any external candidates were ever under

consideration for the OPMOM Director position. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at

231:18-232:4).

Plaintiff’s Response

       44.        Not disputed.

NYCHA Statement

       45.       Colon was selected by the majority of the panel and commenced working as

OPMOM Director on June 1, 2015 at a salary of $135,000. Lippman Dec., Exhibit 10 (June 13,

2019 Clarke Dep. Tr. at 32:17-23); Exhibit 5 (Colon Dep. Tr. at 61:9-11, 269:17-19).

Plaintiff’s Response

       45.        Not disputed.

NYCHA Statement

       46.       Michael Kelly was not involved in the hiring of Colon, and he did not review her

resume before her hiring. Lippman Dec., Exhibit 7 (May 3, 2019 Kelly Dep. Tr. at 13:20-15:6).

Plaintiff’s Response

       46.        Disputed.

                  NYCHA sought a candidate for Director of OPMOM at least as of March 2015.

Lippman Dec., Exhibit 10 at 27:4-31:17.


                                                 17
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 18 of 119



                Sheila Pinckney, Brian Clarke’s Senior Advisor, asked Plaintiff “out of the blue”

to submit an application for the Director of OPMOM position, and she confirmed that Plaintiff

should submit an application with Brian Clarke. Lippman Dec., Exhibit 5 at 24:14-27:1.

                Plaintiff applied for the position on April 8, 2015. Florestal Dec., Exhibit 1 at

23:1-24:25; Lippman Dec., Exhibit 5 at 24:1-25:8; Lippman Dec., Exhibit 22.

                Brian Clarke testified that the panel’s practice was that the general manager

would interview the individual recommended by the panel and would accept or reject the

recommendation. Lippman Dec., Exhibit 10 at 32:5-32:9. Michael Kelly was the general

manager as of March 2015. Lippman Dec., Exhibit at 9:7-9:11.

                Plaintiff was selected the Director of OPMOM directly after her interview, and

Michael Kelly met with Plaintiff and Brian Clarke shortly after her selection. Lippman Dec.,

Exhibit 5, 59:17-60:4.

NYCHA Statement

       47.    As OPMOM Director, Colon reported to Brian Clarke. She never reported

directly to Michael Kelly. Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 11:22-

12:2, 51:9-10); Exhibit 7 (May 3, 2019 Kelly Dep. Tr. at 13:11-19); Exhibit 5 (Colon Dep. Tr. at

83:7-10).

Plaintiff’s Response

       47.      Not disputed.

NYCHA Statement

       48.    Colon does not know whether she had tenure rights in her position as Director of

OPMOM. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 62:20-63:21).




                                                18
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 19 of 119



Plaintiff’s Response

       48.      Not disputed.

NYCHA Statement

       49.     Colon felt there needed to be a “process” before she could be dismissed or

demoted from the OPMOM Director position without warning or cause. However, Plaintiff

never saw any policy specific to a Director title regarding this “process.” Lippman Dec., Exhibit

5 (Colon Dep. Tr. at 63:22-65:4).

Plaintiff’s Response

       49.      Not disputed.

NYCHA Statement

       50.     Colon never asked anyone whether she had the right to a “process” before she

could be demoted or dismissed as Director OPMOM, and her understanding of her rights in that

position was based on her previous experience in other titles at NYCHA. Lippman Dec., Exhibit

5 (Colon Dep. Tr. at 64:16-65:4, 66:7-13).

Plaintiff’s Response

       50.      Not disputed.

NYCHA Statement

       51.     Colon claims that she could not be demoted from the Director position without

having received a counseling memorandum. Colon believes she had to have “done” something

“wrong” in order to be removed as Director of OPMOM without “due process.” Lippman Dec.,

Exhibit 5 (Colon Dep. Tr. at 291:11-292:5); Exhibit 13 (Deposition Transcript of Luis Ponce

(“Ponce Dep. Tr.”) at 59:15-60:2).




                                               19
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 20 of 119



Plaintiff’s Response

       51.      Not disputed.

NYCHA Statement

       52.     NYCHA employees may obtain permanent status in a civil service title by

appointment from a civil service list established through competitive examination administered

by the Department of Citywide Administrative Services and subsequently by successfully

passing a probationary period. Chaitoff Dec. at ¶ 8.

Plaintiff’s Response

       52.      Not disputed.

NYCHA Statement

       53.     Colon did not have civil service status as Director of OPMOM. Colon served on

a provisional basis in the civil service title of Administrative Housing Manager and in the

business capacity as Director of OPMOM. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at, 62:16-

19); Chaitoff Dec. at ¶¶ 9-10.

Plaintiff’s Response

       53.      Not disputed.

NYCHA Statement

       54.     Employees such as Colon who serve in civil service titles on a provisional basis

have no tenure in these titles and, as such, are employed in these titles at will. They are not

entitled under New York State Civil Service Law to notice, pre-termination hearings, or due

process of any kind before removal from their title. Chaitoff Dec. at ¶¶ 11-12.

Plaintiff’s Response

       54.      Not disputed.


                                                 20
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 21 of 119



NYCHA Statement

       55.     Because employees who serve in civil service titles on a provisional basis are

employed in these titles at will, they may be removed from these titles without cause and without

a reason. Chaitoff Dec. at ¶¶ 11-12.

Plaintiff’s Response

       55.      Not disputed.

NYCHA Statement

       56.     No due process of any kind was required to remove Colon from her OPMOM

Director position, which Colon held provisionally. She could therefore be removed as Director

of OPMOM without cause or a showing of performance deficiencies and without due process,

consistent with her at will status. Nor was it necessary for NYCHA to provide Colon with notice

of performance deficiencies through the issuance of counseling memoranda or in any other

manner, as she could be removed without cause. Chaitoff Dec. at ¶¶ 12-14; Exhibit 17

(Deposition Transcript of Kenya Salaudeen (“Salaudeen Dep. Tr.”) at 58:11-18).

Plaintiff’s Response

       56.      Not disputed.

NYCHA Statement

       57.     A counseling memorandum may record particular events or conduct that could be

construed as misconduct or incompetent performance and can serve as evidence that an

employee was put on notice regarding specific misconduct or incompetent job performance.

Chaitoff Dec. at ¶ 14.

Plaintiff’s Response

       57.      Not disputed.


                                               21
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 22 of 119



NYCHA Statement

       58.     Colon never saw any written standards by which her performance as the OPMOM

Director would be judged and did not know whether she would receive any sort of performance

review. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 65:16-66:6).

Plaintiff’s Response

       58.      Objection. The statement is immaterial; there was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5, Exhibits 19 and 20.

                Not otherwise disputed.

NYCHA Statement

       59.     Colon never spoke to the previous OPMOM Director regarding the

responsibilities and requirements of the position. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at

56:13-57:3).

Plaintiff’s Response

       59.      Objection. The statement is immaterial; there was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5, Exhibits 19 and 20.

                Not otherwise disputed.




                                               22
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 23 of 119



NYCHA Statement

       60.      Colon does not know how many NYCHA developments were intended to be

included in OPMOM over time or the timeline for expansion. Lippman Dec., Exhibit 5 (Colon

Dep. Tr. at 70:12-16, 73:9-15).

Plaintiff’s Response

       60.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5, Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

                Not otherwise disputed.

NYCHA Statement

       61.     Colon does not know whether the OPMOM developments were given more

resources and does not know whether the OPMOM developments used the same formula for

budgeting as other NYCHA developments. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 70:17-

22, 71:5-8, 73:22-74:24).

Plaintiff’s Response

       61.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance




                                               23
    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 24 of 119



were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                         Objection. The statement is made for the purpose of undermining

Plaintiff’s credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

        62.     Colon saw her role as OPMOM Director as limited to a “mentoring, guidance sort

of role,” and she had “constant meetings” with her staff to discuss “[a]ny issues that they were

having and ways [she] can help them perform.” Lippman Dec., Exhibit 5 (Colon Dep. Tr. at

75:18-76:10).

Plaintiff’s Response

        62.       Disputed. The statement distorts the witness’ testimony. Plaintiff did not testify

that her role as Director of OPMOM was “limited” to these activities. She testified that this was

how Brian Clarke described her job, which is also consistent with the job description for the

Director of OPMOM posted by NYCHA in 2016. Lippman Dec., Exhibit 5 at 75:18-76:10,

89:9-91:17, Exhibit 23 (“The Director will also provide guidance, coaching and support as

needed to help the OPMOM team achieve success. The essential responsibilities of the Director

include, but are not limited to . . .”).

NYCHA Statement

        63.     Colon would analyze performance indicators, speak to her team, and “just point

out things the way [she] can help them to become better.” When asked for examples of the

“things” she would point out to her team, Colon testified, “For example if their rent collection

numbers were high. Did you do early intervention procedure? Did you do the chronic rent

delinquency procedure? Did you follow the procedures and policies of the Housing Authority to


                                                 24
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 25 of 119



help improve your performance indicators[?]” Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 77:3-

78:1).

Plaintiff’s Response

         63.     Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

         Objection. The statement is made for the purpose of undermining Plaintiff’s credibility,

which is inappropriate for a motion for summary judgment.

NYCHA Statement

         64.    Three Regional Asset Managers, or “RAMs,” reported directly to Colon: James

Artis in the Bronx, Octavia Hayward in Brooklyn, and Shinay Jones in Manhattan. The RAMS

supervised the field staff, oversaw the developments, and provided guidance and support to the

development Managers. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 78:17-79:21).

Plaintiff’s Response

         64.     Not disputed.

NYCHA Statement

         65.    Colon felt that it was her responsibility to provide guidance to the development

Managers and to the RAMs because “[she] is an expert at what [she] does.” According to Colon,

“The way OPMOM was set up it was more of a guidance and support, encouragement, strategic




                                                25
    Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 26 of 119



initiative to help guide and support the locations to their best performance.” Lippman Dec.,

Exhibit 5 (Colon Dep. Tr. at 79:18-80:7).

Plaintiff’s Response

        65.       Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                  Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

                  Disputed. The statement distorts the witness’ testimony. Plaintiff did not testify

that her role as Director of OPMOM was “limited” to these activities. She testified that this was

how Brian Clarke described her job, which is also consistent with the job description for the

Director of OPMOM posted by NYCHA in 2016. Lippman Dec., Exhibit 5 at 75:18-76:10,

89:9-91:17, Exhibit 23 (“The Director will also provide guidance, coaching and support as

needed to help the OPMOM team achieve success. The essential responsibilities of the Director

include, but are not limited to . . .”).

NYCHA Statement

        66.       The only other example Colon could provide at her deposition of providing

coaching, guidance, and support to the RAMS besides chronic rent delinquency tips was with

respect to how to conduct local disciplinary hearings. Lippman Dec., Exhibit 5 (Colon Dep. Tr.

at 80:8-83:6).


                                                 26
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 27 of 119



Plaintiff’s Response

       66.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

       67.      On July 24, 2015, Colon emailed Brian Clarke and stated, “I am still struggling

with identifying my role/boundaries within the OPMD model. I am trying not to overstep the

boundaries, while also empowering the Managers and to help them find solutions.” Lippman

Dec., Exhibit 24 (July 24, 2015 Email from Colon to Brian Clarke).

Plaintiff’s Response

       67.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.


                                               27
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 28 of 119



NYCHA Statement

       68.      Colon sent her July 24, 2015 email to Clarke about “struggling” with her

“role/boundaries” notwithstanding her claim that on July 9, 2015, she felt she had been given a

“clearer mandate” by Brian Clarke regarding her job responsibilities. Lippman Dec., Exhibit 5

(Colon Dep. Tr. at 89:9-91:5); Clarke Dec. at ¶ 10.

Plaintiff’s Response

       68.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

       Objection. The statement is made for the purpose of undermining Plaintiff’s credibility,

which is inappropriate for a motion for summary judgment.

       Disputed. The statement distorts the witness’ testimony and omits critical testimony.

Plaintiff testified that “once they [the managers] started to see the result and see the plan was

working, it was great.” Lippman Dec., Exhibit 5 at 91:6-91:24.

NYCHA Statement

       68.      On July 27, 2015, Colon learned that an apartment at Wagner Houses, where a

bedridden, disabled tenant lived with another adult and four children, had become flooded with

raw sewage. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 93:21-96:4).




                                                 28
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 29 of 119



Plaintiff’s Response

       69.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

       70.      Although Colon had previously served three counseling memoranda on RAM

Shinay Jones – including one for failing to answer her blackberry and emails – Colon relied on

Jones to “go and put her eyes on the situation.” Jones did not respond to Colon’s requests and

did not visit the apartment. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 94:21-96:4, 98:20-

99:16); Exhibit 25 (August 3, 2015 Request for Termination of Employment).

Plaintiff’s Response

       70.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.




                                               29
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 30 of 119



                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

       71.      Colon then waited until July 29, 2015 to visit the sewage flooded apartment

herself and assess the situation and the needs of the tenant and other residents in the apartment.

Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 97:28-99:16); Exhibit 25 (July 29, 2015 Email from

Colon to Brian Clarke).

Plaintiff’s Response

       71.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

                Objection. The use of the term “waited” is argumentative and inappropriate in a

Rule 56.1 statement.

                Disputed. Plaintiff relied on her managerial experience to contact staff members

who were close to the scene, including directly across the street, to assess and report on the issue.

Lippman Dec., Exhibit 5 at 97:28-99:16; Exhibit 25 (July 29, 2015 Email from Colon to Brian

Clarke).




                                                 30
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 31 of 119



NYCHA Statement

       72.      Brian Clarke believed that the Wagner Houses situation was “poorly handled at

the local level, at the regional asset level and at the director level within the OPMOM program.”

Lippman Dec., Exhibit 11 (July 1, 2019 Clarke Dep. Tr. at 62:21-63:9).

Plaintiff’s Response

       72.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

       73.      During Colon’s tenure as OPMOM Director, Brian Clarke received “a lot of

complaints” from development resident leaders who “felt that they were sold a bill of goods.

That they were told that they were going to be involved in key decisions and things like that, and

that didn’t happen.” These complaints reflected on Colon’s performance during her three-month

tenure as OPMOM Director. Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 126:2-

131:23).

Plaintiff’s Response

       73.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as


                                                31
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 32 of 119



Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. There is no foundation for the statement.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

                Objection. The statement’s reference to complaints is inadmissible hearsay.

NYCHA Statement

       74.      Brian Clarke observed that Colon did not have a clear understanding of how

OPMOM differed from NYCHA’s traditional, centralized operating model, did not have a clear

understanding of her role as Director, and did not know how to achieve OPMOM’s asset

management goals within the OPMOM framework. Colon also struggled with conflict

resolution and problem-solving. In light of these deficiencies, he recommended to NYCHA

Human Resources Director Kenya Salaudeen that Colon receive additional training. However,

Colon resigned before she could receive additional training. Clarke Dec. at ¶¶ 7-12.

Plaintiff’s Response

       74.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.


                                               32
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 33 of 119



                Objection. There is no foundation for the statement.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

       75.      The Complaint alleges that prior to Colon’s hiring as OPMOM Director,

OPMOM developments were “ranked dead last in NYCHA division rankings.” By “division

rankings,” Colon first testified she was referring to “borough offices,” and then testified that she

was referring to “performance indicators.” However, Colon concedes that only some OPMOM

developments were “dead last” in “certain performance indicators.” Lippman Dec., Exhibit 1

(Complaint at ¶ 20); Exhibit 5 (Colon Dep. Tr. at 268:20-270:17).

Plaintiff’s Response

       75.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

                Objection. The use of the term “concedes” is argumentative and inappropriate in

a Rule 56.1 statement.




                                                 33
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 34 of 119



NYCHA Statement

       76.      Colon claims that during her tenure as OPMOM Director in June, July, and

August 2015, she was responsible for improving various metrics in OPMOM developments,

including the Service Level Agreement (“SLA”) and apartment turnover and renovation times.

Lippman Dec., Exhibit 1 (Complaint at ¶¶ 20-22).

Plaintiff’s Response

       76.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

                Objection. The use of the term “claims” is argumentative and inappropriate in a

Rule 56.1 statement.

                Not otherwise disputed.

NYCHA Statement

       77.      Metrics are reflected on a balanced scorecard, which shows various

measurements on a monthly basis. The measurements are computed by the NYCHA Research

Department. Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 80:2-10, 88:6-9, 98:6-

11).




                                              34
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 35 of 119



Plaintiff’s Response

       77.    Not disputed.

NYCHA Statement

       78.      An SLA score represents the time it takes to perform ordinary routine repairs

performed by maintenance workers; however, Colon could not give an example of a routine

repair during her deposition. NYCHA’s goal was to have a seven-day service level for the entire

agency. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 266:12-267:14); Exhibit 8 (July 3, 2019

Kelly Dep. Tr. at 29:3-8); Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 60:13-61:8, 64:2-65:2,

81:3-4); Exhibit 14 (Deposition of James Artis (“Artis Dep. Tr.”) at 10:15-11:19, 24:22-25:14).

Plaintiff’s Response

       78.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

       79.      Colon does not know how any of the metrics on a development scorecard were

calculated, and she never calculated an SLA score. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at

263:9-264:23, 265:20-266:1).




                                               35
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 36 of 119



Plaintiff’s Response

       79.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

       80.      Repairs performed by the skilled trades and outside vendors were not included in

the SLA score but were represented on a balanced scorecard. Colon could not give an example

of a repair done by an outside vendor during her deposition. Lippman Dec., Exhibit 5 (Colon

Dep. Tr. at 268:15-19, 276:10-25).

Plaintiff’s Response

       80.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.


                                              36
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 37 of 119



NYCHA Statement

       81.      Colon does not know what a statistically sufficient period of time would be to

judge at trend in the performance of a development, and she does not know what the NYCHA

Research Department would consider a sufficient period of time to judge a trend in the

performance of a development. Rather, she “look[s] for positive trends in the direction the

development needs to go. It’s not for [her] a time frame.” Lippman Dec., Exhibit 5 (Colon Dep.

Tr. at 261:14-262:11, 262:22-263:6).

Plaintiff’s Response

       81.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

       82.      Colon alleges that the SLA score for OPMOM developments was 27 days before

she became Director of the OPMD. However, the OPMOM balanced scorecard shows that in

January 2015, when OPMOM began, the SLA score (listed as Maintenance Service Level on the

scorecard) was 21.5 days, and when Colon became Director in June 2015, it was 24.1 days.

Colon claims that the Director of the NYCHA Research Department, Sybille Luis, provided her

with a different balanced scorecard or “chart”; however, Plaintiff did not produce any such


                                               37
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 38 of 119



“chart” in discovery. Lippman Dec., Exhibit 1 (Complaint at ¶ 22); Exhibit 5 (Colon Dep. Tr. at

277:17-280:20); Exhibit 26 (Magnified OPMOM Balanced Scorecard January-July 2015).

Plaintiff’s Response

       82.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

       83.      Colon alleges that during her tenure as Director of the OPMD, “the amount of

time it took for the OPMD to effectuate the apartment turnover process decreased from 89 days

to 48 days.” In fact, when Colon became the Director in June 2015, the apartment turnover time

(listed as Apartment Turnaround on the scorecard) had already decreased from 89.8 days in

January 2015 to 55.8 days in May and 50.5 days in June 2015, and Colon concedes this.

Lippman Dec., Exhibit 1 (Complaint at ¶ 22); Exhibit 5 (Colon Dep. Tr. at 281:12-283:19);

Exhibit 26 (Magnified OPMOM Balanced Scorecard January-July 2015).

Plaintiff’s Response

       83.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great


                                              38
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 39 of 119



job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

                Objection. The use of the term “concedes” is argumentative and inappropriate

for a motion for summary judgment.

NYCHA Statement

       84.      Colon alleges that during her tenure as Director, “the amount of time it took for

OPMD to renovate an apartment for a new tenant to move into decreased from 62 days to 48

days.” In fact, when Colon became the Director in June 2015, the renovation time (listed as Apt.

Prep. Time on the scorecard) had already decreased from 48.5 days in January 2015 to 34.3 days

in May and 26.3 days in June. Colon claimed she had a “chart” that showed different numbers,

but no such “chart” was produced in discovery. Lippman Dec., Exhibit 1 (Complaint at ¶ 22);

Exhibit 5 (Colon Dep. Tr. at 283:20-284:17); Exhibit 26 (Magnified OPMOM Balanced

Scorecard January-July 2015).

Plaintiff’s Response

       84.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.


                                               39
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 40 of 119



                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

                Objection. The use of the term “claims” is argumentative and inappropriate for a

motion for summary judgment.

NYCHA Statement

       85.      In its early stages of operating with 18 units, OPMOM “received a

disproportionate amount of money to operate.” According to Kelly, “[S]o consequently service

level response times and regarding the variety of the other issues that show on the balance[d]

scoresheet, that there was improvement compared to the rest of the portfolio is not a surprise to

[Kelly] considering that those 18 units were allocated a higher budget to manage than the rest of

the portfolio,” and improvements were “actually fueled or funded with a disproportionate

amount of resources.” Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 25:6-22); Clarke

Dec. at ¶ 17.

Plaintiff’s Response

       85.      Objection. The statement is immaterial.

                Objection. There is no foundation for the statement.

NYCHA Statement

       86.      The initial OPMOM developments not only had “additional resources,” but

“additional manpower for the 18 sites. They had additional maintenance workers specifically.”

Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 43:22-44:6); Clarke Dec. at ¶¶ 15, 17.

Plaintiff’s Response

       86.      Objection. The statement is immaterial.

                Objection. There is no foundation for the statement.


                                                40
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 41 of 119



NYCHA Statement

       87.       The NYCHA performance metrics must be evaluated on a “cumulative average

through the course of the year and on a year-to-year basis.” Lippman Dec., Exhibit 8 (July 3,

2019 Kelly Dep. Tr. at 11:20-12:18, 16:7-12, 17:15-21); Clarke Dec. at ¶ 16.

Plaintiff’s Response

       87.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

                Objection. The use of the term “must” is argumentative and inappropriate in a

Rule 56.1 statement.

                Disputed. NYCHA’s Board of Directors recognized improvements in the

OPMOM performance in less than annual parameters, including “the last four months,” a period

that coincided with Plaintiff’s leadership of the OPMOM program, from June 1 through August

28, 2015. Florestal Dec., Exhibits 17, 18, 19 and 20.

                Lippman Dec., Exhibit 5 at 60.

NYCHA Statement

       88.      Around August or September 2015, “there was a shift” in the way NYCHA

approached maintenance work to provide better customer service. Rather than having an


                                                 41
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 42 of 119



inspector identify the service need and then enter that information into a work order system, a

maintenance worker would go to the apartment, “identify the work needed to be done,” “carry

with them a tool kit and replacement parts for as much as they could possibly do, and open and

close a work order in realtime. So on balance what used to take 20 or 30 days, would take an

hour or two. This was a shift not only for OPMOM, but the entire agency. “That effort caused

the service level [days] for the entire agency to drop dramatically during the latter part of 2015.”

Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 30:12-33:12).

Plaintiff’s Response

       88.      Objection. The statement is immaterial to the extent it pertains to September

2015, after Plaintiff left OPMOM.

                Not otherwise disputed.

NYCHA Statement

       89.      Any improvement – or lack of improvement – in the scorecard metrics would

not have been the only factor in Brian Clarke’s evaluation of Colon’s performance as Director of

the OPMD. Since Colon was Director of the OPMD for only three months, Clarke did not

complete an annual performance review for her. Clarke Dec. at ¶¶ 7, 13-15.

Plaintiff’s Response

       89.      Objection. The statement is immaterial. There was no issue with Plaintiff’s

performance, as stated to her by Michael Kelly on the date she was demoted from her position as

Director of OPMOM: “This has nothing to do with your job performance. You’re doing a great

job.” Florestal Dec., Exhibit 1 at 239:1-241:5. The improvements in OPMOM’s performance

were recognized by NYCHA’s Board of Directors, Chair Shola Olatoye and General Manager

Michael Kelly. Florestal Dec., Exhibits 19 and 20.


                                                 42
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 43 of 119



                 Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

          90.    In October 2014, NYCHA received an email from Gloria Cruz, the Former

Speaker’s staff member, regarding a complaint from a Mill Brook resident that he felt “like he’s

being bullied by management because he cannot speak English. This issue is making him sick

and upset please can you help us with this issue.” Colon was unaware of this complaint.

Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 116:16-117:17); Exhibit 28 (October 30, 2014

Email).

Plaintiff’s Response

          90.    Objection. Exhibit 28 contains inadmissible hearsay.

NYCHA Statement

          91.   In the spring of 2015, Marcela Medina, the State Legislative Affairs Officer in the

NYCHA Intergovernmental Department whose responsibilities included interacting with elected

officials, learned from one of the Former Speaker’s staff members, Diana Ayala, that during a

tenant association meeting, Williams told the Mill Brook Houses residents that she did not want

to hear any “mira mira talk.” Many, if not most, of the Mill Brook residents were Hispanic, and

some had limited or no English language proficiency. Williams’ no “mira mira talk” comment

was offensive and inappropriate. Medina’s supervisor, Brian Honan, was also made aware of

this comment. Declaration of Marcela Medina (“Medina Dec.”) at ¶ 4; Lippman Dec., Exhibit

16 (Deposition Transcript of Marcela Medina (“Medina Dep. Tr.”) at 6:11-8:13, 10:3-24).




                                                43
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 44 of 119



Plaintiff’s Response

       91.      Objection. Any reference to “‘mira mira’ talk” or “meda meda” is speculative

and inadmissible hearsay.

                Disputed. The alleged “‘mira mira’ talk” or “meda meda” remark was never

confirmed by NYCHA. Luis Ponce, who first told Plaintiff about this alleged remark, “couldn’t

tell me a time, a place, a location or who allegedly made the remark.” Lippman Dec., Exhibit 5

at 110:18-111:8.

NYCHA Statement

       92.      On May 14, 2015, Brian Honan, the Director of State and City Legislative

Affairs for NYCHA and Marcela Medina’s supervisor, emailed the Chair stating, “The manager

at Mill Brook is making it very difficult for [the Former Speaker] to support OPMOM.

Yesterday I heard from three of her staff members who complained about a recent meeting at the

development. The manager told residents that OPMOM makes it easier for her to evict tenants,

so people need to pay their rent (she said that she would evict people for owing as little as 35

dollars); and she make [sic] a very insensitive remark about Spanish speaking residents.”

Lippman Dec., Exhibit 27 (May 14, 2015 Email Chain Between Brian Honan and Shola

Olatoye); Exhibit 16 (Medina Dep. Tr. at 17:11-16).

Plaintiff’s Response

       92.      Objection. Exhibit 27 contains inadmissible hearsay.

                Objection. Any reference to “‘mira mira’ talk” or “meda meda” is speculative

and inadmissible hearsay.

                Disputed. The alleged “‘mira mira’ talk” or “meda meda” remark was never

confirmed by NYCHA. Luis Ponce, who first told Plaintiff about this alleged remark, “couldn’t


                                                 44
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 45 of 119



tell me a time, a place, a location or who allegedly made the remark. Lippman Dec., Exhibit 5 at

110:18-111:8. There is likewise no confirmation about any of the other alleged remarks by the

manager of Mill Brook Houses.

NYCHA Statement

       93.      Luis Ponce, a NYCHA Senior Vice President, told Colon that Williams had told

the Mill Brook Houses residents “no meda meda speaking in here.” Lippman Dec., Exhibit 5

(Colon Dep. Tr. at 110:18-111:4; 185:9-186-8, 187:2-7, 190:15-21, 198:2-6).

Plaintiff’s Response

       93.      Objection. Any reference to “‘mira mira’ talk” or “meda meda” is speculative

and inadmissible hearsay.

                Disputed. The alleged “‘mira mira’ talk” or “meda meda” remark was never

confirmed by NYCHA. Luis Ponce, who first told Plaintiff about this alleged remark, “couldn’t

tell me a time, a place, a location or who allegedly made the remark. Lippman Dec., Exhibit 5 at

110:18-111:8.

NYCHA Statement

       94.      Colon did not know at any time during her NYCHA employment that the office

of the Former Speaker had received complaints about Williams’ treatment of Mill Brook Houses

residents. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 105:23-106:4).

Plaintiff’s Response

       94.      Not disputed.

NYCHA Statement

       95.      The Former Speaker requested a meeting with NYCHA “based on complaints

from constituents that their needs were not being met” by NYCHA. The Former Speaker “got a


                                               45
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 46 of 119



lot of constituents and residents from Mill Brook that were coming physically to [her] office to

ask for [their] intervention, because they were complaining that Spanish speaking residents that

their issues were not being addressed by the management office at Mill Brook. So, the staff

raised this as a growing issue; and so we kept – the staff kept asking NYCHA to address these

concerns, and at that point, no changes were happening. So, [the Former Speaker] requested a

meeting with NYCHA.” Lippman Dec., Exhibit 12 (Mark-Viverito Dep. Tr. at 15:6-24); Exhibit

28 (October 30, 2014 Email; List of Complaints Made to the Former Speaker’s Office).

Plaintiff’s Response

       95.      Objection. The cited testimony and Exhibit 28 constitute inadmissible hearsay.

                Disputed. The Speaker’s Office never provided any information in response to

Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-153:24. James

Artis testified that Gloria Cruz did not appear to have any documents in her hands at the meeting

that pertained to Mill Brook Houses. Florestal Dec., Exhibit 4 at 45:24-47:8. Plaintiff asked the

Former Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill

Brook Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.

NYCHA Statement

       96.      Gloria Cruz, who managed constituent services in the Former Speaker’s office,

made it clear to the Former Speaker that there were many constituents who were Spanish-

speaking residents of Mill Brook, who were coming to the Former Speaker’s office with

concerns regarding repairs or other issues. These Spanish-speaking Mill Brook residents were

“not feeling welcome in the management office” and were having a hard time communicating


                                                46
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 47 of 119



because the management office did not have a bilingual employee. These Spanish-speaking

residents “would come to [the Former Speaker’s office], knowing that [they] have a fully

bilingual staff.” The Spanish-speaking residents at Mill Brook were “not able to communicate

effectively with the NYCHA management office” due to a “language barrier.” Lippman Dec.,

Exhibit 12 (Mark-Viverito Dep. Tr. at 16:12-17:2, 18:25-19:12, 37:12-38:3, 43:19-22); Exhibit

28 (October 30, 2014 Email; List of Complaints Made to the Former Speaker’s Office).

Plaintiff’s Response

       96.      Objection. The cited testimony and Exhibit 28 constitute inadmissible hearsay.

                Objection. The statement omits critical testimony. The management office at

Mill Brook Houses had a bilingual staff, including a superintendent and a supervisor of

caretakers that spoke Spanish and who could be called upon to translate any issues raised by

residents. Lippman Dec., Exhibit 5 at 136:22-137:13, 153:6-153:8, Exhibit 6 at 211:4-213:9,

224:14-224:18; Florestal Dec., Exhibit 4 at 31:13-33:13; Marcus Dec., Exhibit H at 85.

                Disputed. The Speaker’s Office never provided any information in response to

Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis

testified that Gloria Cruz did not appear to have any documents in her hands at the meeting that

pertained to Mill Brook Houses. Florestal Dec., Exhibit 4 at 45:24-47:8. Plaintiff asked the

Former Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill

Brook Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.




                                                47
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 48 of 119



NYCHA Statement

       97.      Spanish-speaking Mill Brook Houses residents “felt that they were made to feel

ashamed if they did not speak English. And that was consistent. It was not one or two

occurrences. This is reason for [the Former Speaker’s] intervention; it was becoming a very

prominent feature, and [the Former Speaker’s office] were becoming a de facto NYCHA office

for Mill Brook – for the Spanish-speaking residents. So, that was going to be unsustainable, and

as a representative, [the Former Speaker] had to advocate for [her] constituents that were making

those expressions. So, the meeting [with NYCHA] was to share what [the Former Speaker’s

office’s] experiences had been, and obviously, since the management office was not addressing

those concerns, that was the reason” that the Former Speaker wanted to meet with NYCHA.

“[A]gain, what was NYCHA going to do to . . . about the lack of responsiveness? What were

they going to do about it?” Lippman Dec., Exhibit 12 (Mark-Viverito Dep. Tr. at 18:12-21,

19:12-20, 22:2-27:2, 27:11-22, 36:13-37:11); Exhibit 28 (October 30, 2014 Email; List of

Complaints Made to the Former Speaker’s Office).

Plaintiff’s Response

       97.      Objection. The cited testimony and Exhibit 28 constitute inadmissible hearsay.

                Disputed. The Speaker’s Office never provided any information in response to

Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis

testified that Gloria Cruz did not appear to have any documents in her hands at the meeting that

pertained to Mill Brook Houses. Florestal Dec., Exhibit 4 at 45:24-47:8. Plaintiff asked the

Former Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill




                                                48
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 49 of 119



Brook Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.

NYCHA Statement

       98.      The constituents from Mill Brook Houses who were complaining to the Former

Speaker’s office were “Spanish-speaking.” The Former Speaker has never “indicated what their

background, race, or their ethnicity is. Those that came to [the Former Speaker’s] office that

were Spanish-dominant and Spanish-speaking, had concerns. [The Former Speaker’s] questions

to NYCHA [in the meeting] were constantly about Spanish-speaking, Spanish-dominant

residents, what are you doing to address their concerns.” Lippman Dec., Exhibit 12 (Mark-

Viverito Dep. Tr. at 33:19-34:19); Exhibit 28 (October 30, 2014 Email; List of Complaints Made

to the Former Speaker’s Office).

Plaintiff’s Response

       98.      Objection. The cited testimony and Exhibit 28 constitute inadmissible hearsay.

                Disputed. The Speaker’s Office never provided any information in response to

Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis

testified that Gloria Cruz did not appear to have any documents in her hands at the meeting that

pertained to Mill Brook Houses. Florestal Dec., Exhibit 4 at 45:24-47:8. Plaintiff asked the

Former Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill

Brook Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.




                                                49
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 50 of 119



NYCHA Statement

       99.       The Former Speaker’s staff was constantly communicating with NYCHA

management at Mill Brook to address the concerns of the residents that were coming to them.

Constituents were “consistently coming to [the Former Speaker’s office] and saying that there

was a challenge that they were having with the management office. The meeting was for

[NYCHA] to hear us out, to then process that information, and address the concerns that were

being raised. That’s what [the Former Speaker does] as an advocate. That’s what the [Former

Speaker does] as a City Council member: Representation of [her] constituents.” Lippman Dec.,

Exhibit 12 (Mark-Viverito Dep. Tr. at 35:2-36:12); Exhibit 28 (October 30, 2014 Email; List of

Complaints Made to the Former Speaker’s Office).

Plaintiff’s Response

       99.      Objection. The cited testimony and Exhibit 28 constitute inadmissible hearsay.

                Disputed. The Speaker’s Office never provided any information in response to

Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis

testified that Gloria Cruz did not appear to have any documents in her hands at the meeting that

pertained to Mill Brook Houses. Florestal Dec., Exhibit 4 at 45:24-47:8. Plaintiff asked the

Former Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill

Brook Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.

NYCHA Statement

       100.     Because the Spanish-speaking Mill Brook Houses residents complained to the

Speaker’s office that they were unable to communicate with the staff in the Mill Brook


                                                50
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 51 of 119



management office, the Manager of Mill Brook would not have received these complaints. The

Former Speaker’s office was “now serving as a de facto management office, racking up the

complaints from the constituents, and having to express those concerns to the management

office,” and that was not the role of the Former Speaker’s office. Lippman Dec., Exhibit 12

(Mark-Viverito Dep. Tr. at 42:10-43:5, 45:5-24); Exhibit 28 (October 30, 2014 Email; List of

Complaints Made to the Former Speaker’s Office).

Plaintiff’s Response

       100.     Objection. The cited testimony and Exhibit 28 constitute inadmissible hearsay.

                Disputed. The Speaker’s Office never provided any information in response to

Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis

testified that Gloria Cruz did not appear to have any documents in her hands at the meeting that

pertained to Mill Brook Houses. Florestal Dec., Exhibit 4 at 45:24-47:8. Plaintiff asked the

Former Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill

Brook Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.

NYCHA Statement

       101.     Williams was not aware that in the spring of 2015, the Former Speaker’s office

received complaints that Williams had been disrespectful to Spanish speaking tenants. Lippman

Dec., Exhibit 6 (Williams Dep. Tr. at 159:7-18).

Plaintiff’s Response

       101.     Not disputed.




                                                51
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 52 of 119



NYCHA Statement

       102.     Williams concedes that it makes sense that residents who felt that she had been

disrespectful to them would go to the Former Speaker’s office with complaints instead of to her.

However, Williams thinks that the Former Speaker’s office should have called her and told her

“if you said that, tone it down.” Lippman Dec., Exhibit 6 (Williams Dep. Tr. at 159:19-160:3).

Plaintiff’s Response

       102.     Objection. The use of the term “concedes” is argumentative and is inappropriate

in a Rule 56.1 statement.

                Objection. The statement is made for the purpose of undermining Plaintiff’s

credibility, which is inappropriate for a motion for summary judgment.

NYCHA Statement

       103.     NYCHA’s Intergovernmental Office handled the arrangements for the meeting

with the Former Speaker. One of the core functions of the Intergovernmental Department “was

to assist elected officials with any issue, case, concern they may have going forward.” Lippman

Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 41:19-23); Exhibit 16 (Medina Dep. Tr. at

14:2-7).

Plaintiff’s Response

       103.     Not disputed.

NYCHA Statement

       104.     On July 29, 2015, Brian Honan emailed Brian Clarke to remind him that the

Former Speaker wanted to meet with the Mill Brook Manager the following day and asked him

to make sure the Manager was there. Brian Clarke responded that Colon and Regional Asset

Manager James Artis would also attend the meeting. Colon forwarded the email chain to


                                               52
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 53 of 119



Williams. Lippman Dec., Exhibit 29 (July 29 and July 30, 2015 Email Chain Regarding Meeting

with Former Speaker); Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 132:6-20).

Plaintiff’s Response

       104.     Not disputed.

NYCHA Statement

       105.     In response to Brian Honan’s email regarding the July 30, 2015 meeting with the

Former Speaker, Brian Clarke emailed Honan that he, James Artis, and Sibyl Colon would attend

the meeting. Clarke recalls several reasons for the July 30, 2015 meeting with the Former

Speaker: During a tenant association meeting at Mill Brook Houses, “tenants were not allowed to

speak in the language they were most comfortable speaking. There were customer services

issues with the office, and there were also maintenance issues with the property.” Lippman Dec.,

Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 42:5-43:5, 134:20-135:23); Exhibit 29 (July 29 and

July 30, 2015 Email Chain Between Brian Clarke, Brian Honan, James Artis, Sibyl Colon, and

Williams Regarding Meeting with Former Speaker).

Plaintiff’s Response

       105.     Objection. The sentences beginning with the words “Clarke recalls” are based

on speculation and inadmissible hearsay.

                Disputed. The Speaker’s Office never provided any information in response to

Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis

testified that Gloria Cruz did not appear to have any documents in her hands at the meeting that

pertained to Mill Brook Houses. Florestal Exhibit 3 at 45:24-47:8. Plaintiff asked the Former

Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill Brook


                                                53
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 54 of 119



Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.

                No dispute as to the first sentence of the statement.

NYCHA Statement

       106.     Brian Clarke recalls, “Specifically at a [Mill Brook Houses] tenant association

meeting that was attended by the manager [Williams], she – the way that I understood it, she told

folks not to speak to her or try to communicate with her in Spanish. I think she said something

like ‘no mira, mira, mira here,’ kind of in a derogatory way, and an offensive manner.” Lippman

Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 135:24-136:13); Clarke Dec. at ¶ 19.

Plaintiff’s Response

       106.     Objection. The statement is based on speculation and inadmissible hearsay.

                Disputed. The alleged “‘mira mira’ talk” or “meda” remark was never

confirmed by NYCHA. Luis Ponce, who first told Plaintiff about this alleged remark, “couldn’t

tell me a time, a place, a location or who allegedly made the remark. Lippman Dec., Exhibit 5 at

110:18-111:8.

                Additionally, the Speaker’s Office never provided any information in response

to Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis

testified that Gloria Cruz did not appear to have any documents in her hands at the meeting that

pertained to Mill Brook Houses. Florestal Dec., Exhibit 4 at 45:24-47:8. Plaintiff asked the

Former Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill

Brook Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.


                                                54
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 55 of 119



NYCHA Statement

       107.    While he was a RAM, Artis supervised five developments in the Bronx,

including Mill Brook Houses. Artis was responsible for “supervising the managers at those

developments and overseeing those developments.” Lippman Dec., Exhibit 14 (Artis Dep. Tr. at

9:16-10:14).

Plaintiff’s Response

       107.    Not disputed.

NYCHA Statement

       108.    Colon did not know the purpose of the meeting and did not try to find out other

than calling Clarke, who was unavailable. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 117:18-

119:8, 121:17-122:14, 124:14-17).

Plaintiff’s Response

       108.    Not disputed.

NYCHA Statement

       109.    Williams did not know and did not ask anyone the purpose of the meeting.

Lippman Dec., Exhibit 6 (Williams Dep. Tr. at 190:16-191:8).

Plaintiff’s Response

       109.    Not disputed.

NYCHA Statement

       110.    Marcela Medina attended the July 30, 2015 meeting at the office of the Former

Speaker and took notes. Colon and Williams do not know who Medina is. Lippman Dec.,

Exhibit 16 (Medina Dep. Tr. at 17:11-13, 20:17-21:21, 65:23-25); Declaration of Marcela




                                              55
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 56 of 119



Medina (“Medina Dec.”) at ¶ 3; Exhibit 30 (Marcela Medina’s Notes); Exhibit 5 (Colon Dep. Tr.

at 129:3-6); Exhibit 6 (Williams Dep. Tr. at 193:10-194:2).

Plaintiff’s Response

       110.     Not disputed.

NYCHA Statement

       111.     Marcela Medina attended the July 30, 2015 meeting with her supervisor Brian

Honan. Medina recalls that the Former Speaker, Brian Honan, James Artis, Colon, the tenant

association president Princella Jamerson, Allison Williams, and a staff member from the Former

Speaker’s office were present at the meeting. Brian Clarke attended the meeting via telephone.

Lippman Dec., Exhibit 16 (Medina Dep. Tr. at 17:11-13, 20:17-21:21, 35:15-36:9).

Plaintiff’s Response

       111.     Not disputed.

NYCHA Statement

       112.     Michael Kelly did not attend the July 30, 2015 meeting with the Former

Speaker. Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 54:9-55:2).

Plaintiff’s Response

       112.     Not disputed.

NYCHA Statement

       113.     During the July 30, 2015 meeting, the Former Speaker expressed that she was

not happy with the language access barriers NYCHA residents were encountering, and there

were long waits for a translator through the language bank. Lippman Dec., Exhibit 16 (Medina

Dep. Tr. at 25:10-26:3, 46:19-47:8); Exhibit 30 (Marcela Medina’s Notes); Medina Dec. at ¶ 3.




                                               56
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 57 of 119



Plaintiff’s Response

       113.      Objection. The statement is based on speculation and inadmissible hearsay.

                 Disputed. The alleged remark was never confirmed by NYCHA. Luis Ponce,

who first told Plaintiff about this alleged remark, “couldn’t tell me a time, a place, a location or

who allegedly made the remark. Lippman Dec., Exhibit 5 at 110:18-111:8.

                 Additionally, the Speaker’s Office never provided any information in response

to Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis

testified that Gloria Cruz did not appear to have any documents in her hands at the meeting that

pertained to Mill Brook Houses. Florestal Dec., Exhibit 4 at 45:24-47:8. Plaintiff asked the

Former Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill

Brook Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.

NYCHA Statement

       114.      During the July 30, 2015 meeting, the Former Speaker expressed that she was

not happy with the language access barriers NYCHA residents were encountering, and there

were long waits for a translator through the language bank. Lippman Dec., Exhibit 16 (Medina

Dep. Tr. at 25:10-26:3, 46:19-47:8); Exhibit 30 (Marcela Medina’s Notes); Medina Dec. at ¶ 3.

Plaintiff’s Response

       114.      Objection. The statement is based on speculation and inadmissible hearsay.




                                                 57
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 58 of 119



NYCHA Statement

       115. The Former Speaker “spoke about various hurdles that NYCHA residents have

experienced,” such as, “Elderly residents having to wait in the management office for hours

before someone could assist them in their language,” and “Residents taking off from work

because they were not clear whether somebody was going to visit their unit to make a repair, or

whatever issue they may have had, to address any issue they may have had due to a language

barrier.” Lippman Dec., Exhibit 16 (Medina Dep. Tr. at 28:3-15); Exhibit 30 (Marcela Medina’s

Notes); Medina Dec. at ¶ 3.

Plaintiff’s Response

       115.     Objection. The statement is based on speculation and inadmissible hearsay.

                Disputed. The Speaker’s Office never provided any information in response to

Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis

testified that Gloria Cruz did not appear to have any documents in her hands at the meeting that

pertained to Mill Brook Houses. Florestal Dec., Exhibit 4 at 45:24-47:8. Plaintiff asked the

Former Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill

Brook Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.

NYCHA Statement

       116.     During the meeting, the tenant association president at Mill Brook Houses,

Princella Jamerson indicated that she was “concerned that residents who did not speak English

primarily were not getting the assistance they required.” Lippman Dec., Exhibit 16 (Medina

Dep. Tr. at 36:3-37:4); Exhibit 30 (Marcela Medina’s Notes); Medina Dec. at ¶ 3.


                                                58
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 59 of 119



Plaintiff’s Response

       116.     Objection. The statement is based on speculation and inadmissible hearsay.

                Disputed.

                The Speaker’s Office never provided any information in response to Plaintiff’s

discovery requests about the alleged complaints other than a refrigerator complaint. Florestal

Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis testified

that Gloria Cruz did not appear to have any documents in her hands at the meeting that pertained

to Mill Brook Houses. Florestal Dec., Exhibit 4 at 45:24-47:8. Plaintiff asked the Former

Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill Brook

Houses. The only document produced was Exhibit 28, which as noted above contains

inadmissible hearsay.

NYCHA Statement

       117.     An overview of OPMOM was also discussed during the July 30, 2015 meeting

with the Former Speaker. Lippman Dec., Exhibit 16 (Medina Dep. Tr. at 44:11-45:5, 48:22-

49:18); Exhibit 30 (Marcela Medina’s Notes); Medina Dec. at ¶ 3.

Plaintiff’s Response

       117.     Objection. The statement is based on speculation and inadmissible hearsay.

                Not otherwise disputed.

NYCHA Statement

       118.     During the July 30, 2015 meeting, the Former Speaker also noted that Mill

Brook Houses staff was “rude” to the Mill Brook residents. Lippman Dec., Exhibit 16 (Medina

Dep. Tr. at 46:2-7); Exhibit 30 (Marcela Medina’s Notes); Medina Dec. at ¶ 3.




                                               59
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 60 of 119



Plaintiff’s Response

       118.     Objection. The statement is based on speculation and inadmissible hearsay.



NYCHA Statement

       119.     During the July 30, 2015 meeting, the Former Speaker inquired whether

NYCHA “ever assigned staff based on language access needs to the developments where

[NYCHA] had data on the languages spoken by the residents, and she specifically said, ‘for

example, housing assistant.’” Lippman Dec., Exhibit 16 (Medina Dep. Tr. at 49:19-50:3 and

errata sheet); Exhibit 30 (Marcela Medina’s Notes); Medina Dec. at ¶ 3.

Plaintiff’s Response

       119.     Objection. The statement is based on speculation and inadmissible hearsay.

NYCHA Statement

       120.     In response to the Former Speaker’s inquiry, “NYCHA stated that information is

collected on the language that residents speak. And [the Former Speaker] brought up a

suggestion, which was if NYCHA has these stats, is it possible when redirecting staff or hiring

new staff, to hire positions within the management office where the staffing or the staff person

could speak the language – any of the languages needed within these developments. Again,

making a connection between NYCHA having statistics and making an effort.” Lippman Dec.,

Exhibit 16 (Medina Dep. Tr. at 53:12-21); Exhibit 30 (Marcela Medina’s Notes); Medina Dec. at

¶ 3.

Plaintiff’s Response

       120.     Objection. The statement is based on speculation and inadmissible hearsay.




                                                60
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 61 of 119



NYCHA Statement

       121.       Medina thought that a bilingual Housing Assistant “would be a great role” at

Mill Brook that “meets the resident’s [sic] language needs.” Housing Assistants interact with

residents on a “constant basis.” Lippman Dec., Exhibit 16 (Medina Dep. Tr. at 50:4-9, 53:22-

25); Exhibit 30 (Marcela Medina’s Notes; July 31, 2015 Email Chain Between Marcela Medina

and Jennifer Montalvo); Medina Dec. at ¶¶ 3-4; Exhibit 31 (Housing Assistant (Bilingual) Job

Specification).

Plaintiff’s Response

       121.       Objection. The statement is based on speculation and inadmissible hearsay.

                  Objection. Ms. Medina’s opinion is not material.

NYCHA Statement

       122.       “[U]nder OPMOM, one of the interesting good things of the program . . . was

that developments could hire staff to meet all sorts of needs, and this went from staff at the

management office to staff on the grounds to the staff that dealt with what [NYCHA] call[s]

skill[ed] trades. . . and one of the takeaways from the [July 30, 2015] meeting was that NYCHA

would look into securing an additional line for someone within the management office who

spoke Spanish to be hired. Lippman Dec., Exhibit 16 (Medina Dep. Tr. at 59:24-60:10).

Plaintiff’s Response

       122.       Objection. The statement is based on speculation and inadmissible hearsay.

Additionally, no foundation is provided to establish any basis for Medina’s purported knowledge

about the OPMOM program.




                                                 61
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 62 of 119



NYCHA Statement

        123.     Bilingual Housing Assistant is a civil service job title. Oral proficiency in a

foreign language must be demonstrated by passing a test. Lippman Dec., Exhibit 31 (Housing

Assistant (Bilingual) Job Specification); Exhibit 5 (Colon Dep. Tr. at 145:2-147:7).

Plaintiff’s Response

        123.     Not disputed.

NYCHA Statement

        124.     The meeting concluded “in NYCHA agreeing to look at the general language

access policy. For Mill Brook specifically, it was to see about a Spanish bilingual line for

someone in the management office.” Lippman Dec., Exhibit 16 (Medina Dep. Tr. at 69:9-19 and

errata sheet).

Plaintiff’s Response

        124.     Objection. The statement is based on speculation and inadmissible hearsay.

NYCHA Statement

        125.     NYCHA could not create a new, budgeted position at Mill Brook for a bilingual

Housing Assistant; there had to be a vacancy in the position. After Janet Abrahams became Vice

President of the OPMD, the OPMD was no longer under the purview of Brian Clarke. It would

then have been the responsibility of the Mill Brook Houses Property Manager or RAM to request

a bilingual Housing Assistant to fill any Housing Assistant vacancy. Clarke Dec. at ¶¶ 12, 21.

Plaintiff’s Response

        125.     Objection. The statement is based on speculation, and is without foundation.




                                                 62
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 63 of 119



NYCHA Statement

       126.     Brian Clarke denies that the Former Speaker or anyone else requested that he

“remove the manager at Mill Brook Houses,” and the Former Speaker never requested a

“Spanish manager” at Mill Brook Houses. Lippman Dec., Exhibit 10 (June 13, 2019 Clarke

Dep. Tr. at 136:22-137:4); Clarke Dec. at ¶¶ 18, 20.

Plaintiff’s Response

       126.     Disputed.

                The Former Speaker demanded a “Spanish manager” at Mill Book Houses.

Lippman Dec., Exhibit 5 at 135:24-137:20. Plaintiff, Allison Williams and James Artis met

directly after the meeting at the Former Speaker’s office and agreed that what the Former

Speaker requested was “racist,” i.e., she wanted “a Spanish manager,” and that “it was

heartbreaking that I [Plaintiff] was being directed to discriminate.” Florestal Dec., Exhibit 1 at

156:4-158:6, Exhibit 4 at 37:15-39:4.

NYCHA Statement

       127.     James Artis recalls that during the July 30, 2015 meeting with the Former

Speaker, the Former Speaker asked what NYCHA does when there is a language barrier at a

development between the management office and the residents. Artis responded that “when we

have a language barrier, what we normally do is we have what is called a language bank where

we contact the language bank and they provide us with a Spanish speaking person over the

phone.” Lippman Dec., Exhibit 14 (Artis Dep. Tr. at 25:16-19, 29:24-30:11).

Plaintiff’s Response

       127.     Not disputed.




                                                 63
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 64 of 119



NYCHA Statement

         128.    James Artis recalls that during the July 30, 2015 meeting, the Former Speaker

wasn’t “yelling,” “but she was excited and passionate about the fact that that [the language bank]

was unacceptable and she was adamant about there should be a Spanish speaking individual in

the office.” Lippman Dec., Exhibit 14 (Artis Dep. Tr. at 30:19-23).

Plaintiff’s Response

         128.    Disputed. As testified by Plaintiff, the Former Speaker “slammed her fist,” “she

said that she wanted a Spanish manager about three times,” and was “very hostile, very angry,

again screamed ‘that’s unacceptable I want a Spanish manager.’” Florestal Dec., Exhibit 1 at

135:24-137:20. As testified by James Artis, “the way she addressed me, she was being

disrespectful. . . Tone and her basic demeanor . . . wasn’t nice. . . Her tone and manner was

biting, sharp and she just . . . dismissed me.” Id. Exhibit 4 at 33:23-35:8, 37:15-39:4.

NYCHA Statement

         129.    James Artis recalls that at no time during the July 30, 2015 meeting with the

Former Speaker did “anybody request a Spanish manager.” “What was requested was a Spanish

speaking – somebody that spoke Spanish.” Lippman Dec., Exhibit 14 (Artis Dep. Tr. at 26:24-

27:3).

Plaintiff’s Response

         129.    Disputed. The Former Speaker “slammed her fist,” “she said that she wanted a

Spanish manager about three times,” and was “very hostile, very angry, again screamed ‘that’s

unacceptable I want a Spanish manager.’” Florestal Dec., Exhibit 1 at 135:24-137:20, Exhibit 4

at 37:15-39:4.




                                                 64
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 65 of 119



NYCHA Statement

        130.     The Former Speaker recalls that Gloria Cruz and Diana Ayala from her staff and

Princella Jamerson attended the meeting. Lippman Dec., Exhibit 12 (Mark-Viverito Dep. Tr. at

15:25-17:2, 18:4-8).

Plaintiff’s Response

        130.     Not disputed.

NYCHA Statement

        131.     The Former Speaker was not previously aware that NYCHA used a language

bank and does not recall anyone raising the language bank during the July 30, 2015 meeting.

However, the Former Speaker believes that “the use of a language bank is not an effective way to

communicate with constituents.” This is because “you are not physically with the room in the

person [sic], and a lot of nuance is left. It’s leaving it up to the translator to figure things out.

It’s not an effective way of providing services to the constituents of New York City.” Lippman

Dec., Exhibit 12 (Mark-Viverito Dep. Tr. at 21:3-8, 29:11-15, 38:13-39:4).

Plaintiff’s Response

        131.     Not disputed.

NYCHA Statement

        132.     Colon recalls that the Former Speaker, James Artis, Allison Williams, the

Former Speaker’s aide Gloria Cruz, the Tenant Association President Princella Jamerson, and a

“young Hispanic male” attended the meeting, and Brian Clarke attended via teleconference.

Colon assumed the “young Hispanic male” was Hispanic “based on his appearance.” Princella

Jamerson is African American. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 128:7-129:2,

130:11-15, 131:8-19, 155:12-13); Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 132:21-25).


                                                   65
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 66 of 119



Plaintiff’s Response

       132.     Disputed. The reference to a young Hispanic male in the statement distorts

Plaintiff’s testimony. Plaintiff concluded that she didn’t know if it was a Hispanic male, and

further stated that her reasons for thinking it might be a Hispanic male included being married to

a Puerto Rican for 18 years and having a Hispanic son. Lippman Dec., Exhibit 5 at 128:14-129:2

                Not otherwise disputed.

NYCHA Statement

       133.     Colon claims that during the July 30, 2015 meeting, the Former Speaker “said

that she wanted a Spanish manager [at Mill Brook Houses] about three times.” Lippman Dec.,

Exhibit 5 (Colon Dep. Tr. at 136:1-3, 136:10-21, 137:15-16, 139:8-10, 190:1-6); Exhibit 1

(Complaint at ¶¶ 29, 31-32).



Plaintiff’s Response

       133.     Objection. The use of the term “claims” is argumentative and inappropriate for a

motion for summary judgment.

                Not otherwise disputed.

NYCHA Statement

       134.     The Colon Complaint, which is verified, alleges that at the outset of the July 30,

2015 meeting, the Former Speaker asked, “How are your handling your Spanish speaking

residents at Millbrook Houses?” However, Colon testified at her deposition that the Former

Speaker commenced the meeting by asking Williams, “What are you doing for the Spanish

residents at Mill Brook Houses.” Lippman Dec., Exhibit 1 (Complaint at ¶ 26); Exhibit 5 (Colon

Dep. Tr. at 132:3-10).


                                                66
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 67 of 119



Plaintiff’s Response

       134.     Objection. This is a blatant effort to impugn Plaintiff’s credibility by attempting

to contrast two innocuous assertions and is inappropriate for a motion for summary judgment.

                Not otherwise disputed.

NYCHA Statement

       135.     Colon concedes that during the July 30, 2015 meeting, Artis asked the Former

Speaker “are there issues with translations services here” and mentioned the language bank.

Artis also confirmed with Williams that Williams used the language bank for translation

services. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 135:14-23).

Plaintiff’s Response

       135.     Objection. The use of the term “concedes” is argumentative and inappropriate

on a motion for summary judgment.

                Not otherwise disputed.

NYCHA Statement

       136.     The language bank is staffed by volunteer NYCHA employees who are certified

translators. In person translation services are available only by appointment. Lippman Dec.,

Exhibit 5 (Colon Dep. Tr. at 133:10-135:13).

Plaintiff’s Response

       136.     Objection. The manner of operation of the NYCHA language bank is

immaterial. The material facts are that NYCHA policy provides that the language bank should

be used if translation services are required, and the Speaker found this policy unacceptable.

Lippman Dec., Exhibit 5 at 132:3-137:20; Exhibit 9 at 38:4-39:10; Florestal Dec., Exhibit 4 at

27:5-27:11, 28:9-32:13.


                                                67
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 68 of 119



NYCHA Statement

       137.      Colon never used the NYCHA language bank during her tenure working at

NYCHA. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 135:10-13).

Plaintiff’s Response

       137.      Objection. Plaintiff’s use of the NYCHA language bank is immaterial. The

material facts are that NYCHA policy provides that the language bank should be used if

translation services are required, and the Speaker found this policy unacceptable. Lippman

Dec., Exhibit 5 at 132:3-137:20; Florestal Dec., Exhibit 4 at 27:5-27:11, 28:9-32:13.

NYCHA Statement

       138.      Colon claims that the word “Spanish” in the alleged phrase “Spanish manager”

means “all sorts of Spanish people . . . It’s hard for me to say what I interpret as Spanish. My

husband was Spanish.” Colon’s husband was from Puerto Rico and was “Indian.” Lippman

Dec., Exhibit 5 (Colon Dep. Tr. at 139:8-25, 144:3-4).

Plaintiff’s Response

       138.      Objection. Plaintiff’s use or understanding of the words “Spanish” or “Latino”

is immaterial.

                 Objection. The statement is also a blatant effort to impugn Plaintiff’s credibility

on an immaterial issue, which is inappropriate on a motion for summary judgment. The material

facts are: the Speaker’s demand to replace Allison Williams, an African-American woman, who

did not speak Spanish, with a Spanish/Hispanic person who spoke Spanish; and the perception

by the three African-American NYCHA employees who attended the July 30, 2015 meeting,

Sybil Colon, James Artis and Allison Williams, that the Speaker’s demand was racist and

discriminatory. Florestal Dec., Exhibit 1 at 135:24-137:20, 156:4-158:6; Exhibit 4 at 37:15-39:4.


                                                 68
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 69 of 119



NYCHA Statement

       139.       Colon’s son, who is half African American and half Puerto Rican, refers to

himself as “Spanish.” Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 140:23-25).

Plaintiff’s Response

       139.       Objection. The national origin and ethnicity of Plaintiff’s son and the manner in

which he refers to himself is immaterial.

                  Objection. This is a blatant, highly inappropriate and frankly, outrageous effort

to impugn Plaintiff’s credibility on an immaterial issue.

NYCHA Statement

       140.       Colon told Luis Ponce, “And everybody thinks I’m Spanish” because of her “last

name.” By “Spanish,” Colon meant “Hispanic.” Lippman Dec., Exhibit 13 (Ponce Dep. Tr. at

53:3-8, 54:7-12); Exhibit 5 (Colon Dep. Tr. at 287:1-9, 290:23-291:3).

Plaintiff’s Response

       140.       Objection. Plaintiff’s use or understanding of the words “Spanish” or “Latino”

are immaterial.

                  Objection. The statement is also a blatant effort to impugn Plaintiff’s credibility

on an immaterial issue, which is inappropriate on a motion for summary judgment. The material

facts are: the Speaker’s demand to replace Allison Williams, an African-American woman, who

did not speak Spanish, with a Spanish/Hispanic person who spoke Spanish; and the perception

by the three African-American NYCHA employees who attended the July 30, 2015 meeting,

Sybil Colon, James Artis and Allison Williams, that the Speaker’s demand was racist and

discriminatory. Florestal Dec., Exhibit 1 at 135:24-137:20, 156:4-158:6, Exhibit 4 at 37:15-39:4.




                                                  69
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 70 of 119



NYCHA Statement

       141.       Colon equates the word “Spanish” with “someone of Hispanic or Latino origin”

and believes that “Hispanic and Spanish” are “interchangeable.” Lippman Dec., Exhibit 5

(Colon Dep. Tr. at 142:25-143:2, 164:25-165:3, 166:18-20).

Plaintiff’s Response

       141.       Objection. Plaintiff’s use or understanding of the words “Spanish” or “Latino”

are immaterial.

                  Objection. The statement is also a blatant effort to impugn Plaintiff’s credibility

on an immaterial issue, which is inappropriate on a motion for summary judgment. The material

facts are: the Speaker’s demand to replace Allison Williams, an African-American woman, who

did not speak Spanish, with a Spanish/Hispanic person who spoke Spanish; and the perception

by the three African-American NYCHA employees who attended the July 30, 2015 meeting,

Sybil Colon, James Artis and Allison Williams, that the Speaker’s demand was racist and

discriminatory. Florestal Dec., Exhibit 1 at 135:24-137:20, 156:4-158:6, Exhibit 4 at 37:15-39:4.

NYCHA Statement

       142.       Colon concedes that during the meeting with the Former Speaker, the possibility

of hiring a bilingual Housing Assistant was discussed. Colon further concedes that it was her

understanding that the Former Speaker’s alleged demand for a “Spanish Manager” meant

someone who spoke the Spanish language. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 145:2-

146:12).

Plaintiff’s Response

       142.       Objection. The use of the term “concedes” is argumentative and inappropriate

on a motion for summary judgment.


                                                  70
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 71 of 119



                  Objection. The statement is also a blatant effort to impugn Plaintiff’s credibility

on an immaterial issue, which is inappropriate on a motion for summary judgment. The material

facts are: the Speaker’s demand to replace Allison Williams, an African-American woman, who

did not speak Spanish, with a Spanish/Hispanic person who spoke Spanish; and the perception

by the three African-American NYCHA employees who attended the July 30, 2015 meeting,

Sybil Colon, James Artis and Allison Williams, that the Speaker’s demand was racist and

discriminatory. Florestal Dec., Exhibit 1 at 135:24-137:20, 156:4-158:6, Exhibit 4 at 37:15-39:4.

NYCHA Statement

       143.       Colon concedes that “some Spanish people don’t speak Spanish.” Lippman

Dec., Exhibit 5 (Colon Dep. Tr. at 143:6-15).

Plaintiff’s Response

       143.       Objection. The use of the term “concedes” is argumentative and inappropriate

on a motion for summary judgment.

                  Objection. Plaintiff’s use or understanding of the words “Spanish” or “Latino”

are immaterial.

                  Objection. The statement is also a blatant effort to impugn Plaintiff’s credibility

on an immaterial issue, which is inappropriate on a motion for summary judgment. The material

facts are: the Speaker’s demand to replace Allison Williams, an African-American woman, who

did not speak Spanish, with a Spanish/Hispanic person who spoke Spanish; and the perception

by the three African-American NYCHA employees who attended the July 30, 2015 meeting,

Sybil Colon, James Artis and Allison Williams, that the Speaker’s demand was racist and

discriminatory. Florestal Dec., Exhibit 1 at 135:24-137:20, 156:4-158:6, Exhibit 4 at 37:15-39:4.




                                                  71
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 72 of 119



NYCHA Statement

       144.     Colon believes that a language requirement for a job is illegal. Lippman Dec.,

Exhibit 5 (Colon Dep. Tr. at 288:21-289:1).

Plaintiff’s Response

       144.     Objection. Plaintiff’s belief regarding language requirements for a job

immaterial.

                Objection. The statement is also a blatant effort to impugn Plaintiff’s credibility

on an immaterial issue, which is inappropriate on a motion for summary judgment. The material

facts are: the Speaker’s demand to replace Allison Williams, an African-American woman, who

did not speak Spanish, with a Spanish/Hispanic person who spoke Spanish; and the perception

by the three African-American NYCHA employees who attended the July 30, 2015 meeting,

Sybil Colon, James Artis and Allison Williams, that the Speaker’s demand was racist and

discriminatory. Florestal Dec., Exhibit 1 at 135:24-137:20, 156:4-158:6, Exhibit 4 at 37:15-39:4.

NYCHA Statement

       145.     After the July 30, 2015 meeting with the Former Speaker, Artis and Colon

discussed the meeting and “came to the conclusion that Ms. Viverito wanted a Spanish speaking

manager at [Mill Brook Houses].” Lippman Dec., Exhibit 14 (Artis Dep. Tr. at 37:17-25, 38:14-

17).

Plaintiff’s Response

       145.     Disputed. Plaintiff, Allison Williams and James Artis met directly after the

meeting at the Former Speaker’s office and agreed that what the Former Speaker requested was

“racist,” i.e., she wanted “a Spanish manager,” and that “it was heartbreaking that I [Plaintiff]




                                                 72
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 73 of 119



was being directed to discriminate.” Florestal Dec., Exhibit 1 at 156:4-158:6, Exhibit 4 at 37:15-

39:4.

NYCHA Statement

        146.     Williams recalls that the Former Speaker, Sibyl Colon, James Artis, Princella

Jamerson, Brian Honan, Gloria Cruz, and an “unknown Hispanic man” on the Former Speaker’s

staff attended the meeting, and Brian Clarke attended telephonically. She does not remember if

anyone attended whom she had not previously met. Lippman Dec., Exhibit 32 (Williams

Amended Complaint at ¶ 16); Exhibit 6 (Williams Dep. Tr. at 193:10-196:18).

Plaintiff’s Response

        146.     Disputed. The reference to a young Hispanic male in the statement distorts

Allison Williams’s testimony. Ms. Williams concluded that she didn’t know if it was a Hispanic

male, and further stated that her reasons for thinking it might be a Hispanic male included being

married to a Puerto Rican for 18 years and having a Hispanic son. Lippman Dec., Exhibit 5 at

128:14-129:2.

NYCHA Statement

        147.     Williams concedes that the Former Speaker began the July 30, 2015 meeting by

inquiring, “How are you handling your Spanish speaking residents at Mill Brook Houses?”

Lippman Dec., Exhibit 6 (Williams Dep. Tr. at 197:19-198:5); Exhibit 32 (Williams Amended

Complaint at ¶ 17).

Plaintiff’s Response

        147.    Objection. The use of the term “concedes” is argumentative and inappropriate on

a motion for summary judgment.

                Not otherwise disputed.


                                                73
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 74 of 119



NYCHA Statement

        148.     Williams responded to the Former Speaker’s question, “we use the language

bank,” and James Artis also mentioned the language bank. Lippman Dec., Exhibit 6 (Williams

Dep. Tr. at 198:6-13, 198:22-199:7); Exhibit 32 (Williams Amended Complaint at ¶ 18).

Plaintiff’s Response

        148.    Not disputed.

NYCHA Statement

        149.     Williams also told the Former Speaker during the July 30, 2015 meeting that

when she needs a Spanish language translator, she “sometimes goes to the maintenance

department downstairs to get someone who speaks Spanish.” Colon recalls Williams stating that

her superintendent speaks Spanish “and he helps as well.” Lippman Dec., Exhibit 6 (Williams

Dep. Tr. at 211:2-213:9); Exhibit 5 (Colon Dep. Tr. at 136:22-24, 153:7-8).

Plaintiff’s Response

        149.    Not disputed.

NYCHA Statement

        150.     Williams told the Former Speaker that she asked the Supervisor of Caretakers to

translate for her “because the language bank for Spanish is usually very busy and they put you on

hold forever, and [she] did not feel it was fair to the tenants having them sit there. They say we

will call you back, but you could be waiting and waiting and waiting and waiting and the tenant

is just sitting there.” “[I]t was not just disrespectful to the resident but disrespectful to me.”

Lippman Dec., Exhibit 6 (Williams Dep. Tr. at 211:25-212:10, 220:24-221:14).

Plaintiff’s Response

        150.    Not disputed.


                                                  74
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 75 of 119



NYCHA Statement

       151.       Williams concedes that the long wait for translation services through the

language bank was “the nature of the beast.” Lippman Dec., Exhibit 6 (Williams Dep. Tr. at

224:10-13).

Plaintiff’s Response

       151.       Objection. The use of the term “concedes” is argumentative and inappropriate

on a motion for summary judgment.

                  Objection. Additionally, issues concerning use of the NYCHA language bank is

immaterial. The material facts are that NYCHA policy provides that the language bank should

be used if translation services are required, and the Speaker found this policy unacceptable.

Lippman Dec., Exhibit 5 at 132:3-137:20; Florestal Dec., Exhibit 4 at 27:5-27:11, 28:9-32:13.

NYCHA Statement

       152.       Williams would call “maintenance downstairs and upstairs” and “asked them to

translate if the language bank did not get back to [her], and most of the time they did not get

back to [her].” Lippman Dec., Exhibit 6 (Williams Dep. Tr. at 212:11-24, 219:16-220:3).

Plaintiff’s Response

       152.      Not disputed.

NYCHA Statement

       153.       Williams did not know how to obtain in-person translation services or translation

of a document when she worked at NYCHA. Lippman Dec., Exhibit 6 (Williams Dep. Tr. at

221:20-222:8).




                                                 75
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 76 of 119



Plaintiff’s Response

       153.    Objection. Ms. Williams’ knowledge of in-person translation services or

translation of documents is immaterial. The material facts are that NYCHA policy provides that

the language bank should be used if translation services are required, and the Speaker found

this policy unacceptable. Lippman Dec., Exhibit 5 at 132:3-137:20; Florestal Dec., Exhibit 4 at

27:5-27:11, 28:9-32:13.

NYCHA Statement

       154.     Williams claims that the only Housing Assistant at Mill Brook who spoke

Spanish was Celeste Mangum, but “she was terminated” and “was not at Mill Brook a long

time.” Lippman Dec., Exhibit 6 (Williams Dep. Tr. at 224:19-225:4).

Plaintiff’s Response

       154.    Objection. The use of the term “claims” is argumentative and inappropriate on a

motion for summary judgment.

               Objection. The presence or absence of Celeste Magnum is immaterial. The

material facts are: that NYCHA policy provides that the language bank should be used if

translation services are required, and the Speaker found this policy unacceptable. Lippman

Dec., Exhibit 5 at 132:3-137:20; Florestal Dec., Exhibit 4 at 27:5-27:11, 28:9-32:13.

NYCHA Statement

       155.     Williams claims that the Former Speaker stated during the July 30, 2015 meeting

that the use of the language bank for translation services was “unacceptable.” Lippman Dec.,

Exhibit 6 (Williams Dep. Tr. at 211:9-14).




                                               76
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 77 of 119



Plaintiff’s Response

       155.   Objection. The use of the term “claims” is argumentative and inappropriate in a

Rule 56.1 statement.

              Not otherwise disputed.

NYCHA Statement

       156.     Williams claims that during the July 30, 2015 meeting, the Former Speaker

stated she wanted to replace her as the Manager of Mill Brook Houses “with a ‘Spanish

Manager.’” Lippman Dec., Exhibit 6 (William Dep. Tr. at 199:16-200:5); Exhibit 32 (Williams

Amended Complaint at ¶ 20).

Plaintiff’s Response

       156.   Objection. The use of the term “claims” is argumentative and inappropriate in a

Rule 56.1 statement.

              Not otherwise disputed.

NYCHA Statement

       157.     Williams concedes, however, that two days after the July 30, 2015 meeting, she

attended a meeting where Colon and Artis were present, and she told them she “felt [she] was

being bullied because [she] did not speak Spanish.” Colon and Artis told Williams that she

“wasn’t” being bullied. Lippman Dec., Exhibit 6 (Williams Dep. Tr. at 213:17-214:2, 215:5-14)

(emphasis added).

Plaintiff’s Response

       157.   Objection. The use of the term “concedes” is argumentative and inappropriate in

a Rule 56.1 statement.




                                              77
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 78 of 119



              Objection. The statement is also a blatant effort to impugn Allison Williams

credibility, which is inappropriate on a motion for summary judgment.

              Objection. The statement identifies a fact, here, a perception, that is disputed.

NYCHA Statement

       158. Williams interprets the word “Spanish” as meaning Hispanic or Latino and equates

the word “Spanish” with an ethnicity. Lippman Dec., Exhibit 6 (Williams Dep. Tr. at 200:8-15);

Exhibit 32 (Williams Am. Compl. at ¶¶ 20, 21, 23, 24).

Plaintiff’s Response

       158.     Not disputed.

NYCHA Statement

       159.     Williams does not know whether the word “Spanish” indicates a language.

Lippman Dec., Exhibit 6 (Williams Dep. Tr. at 200:16-201:11).

Plaintiff’s Response

       159.     Objection. Ms. Williams’ understanding of the word “Spanish” is immaterial.

The material facts are: the Speaker’s demand for a Spanish/Hispanic manager; Allison Williams,

an African-American woman, who did not speak Spanish, should be replaced by a

Spanish/Hispanic person who spoke Spanish; and the perception by the three African-American

NYCHA employees who attended the July 30, 2015 meeting, Sybil Colon, James Artis and

Allison Williams, that the Speaker’s demand was racist and discriminatory. Florestal Dec.,

Exhibit 1 at 135:24-137:20, 156:4-158:6, Exhibit 4 at 37:15-39:4.

                Objection. The statement distorts Plaintiff’s testimony. Lippman Dec., Exhibit

6 at 202:19-203:3.




                                               78
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 79 of 119



                Objection. The statement is also a blatant effort to impugn Ms. Williams’

credibility on an immaterial issue, which is inappropriate on a motion for summary judgment.

NYCHA Statement

       160.     Williams claims that “Spanish means like if I perm my hair and the men start to

speak Spanish to me,” and she has a “full face” of makeup. Lippman Dec., Exhibit 6 (Williams

Dep. Tr. at 201:21-202:18).

Plaintiff’s Response

       160.     Objection. Ms. Williams’ understanding of the word “Spanish” is immaterial.

The material facts are: the Speaker’s demand that Allison Williams, an African-American

woman, who did not speak Spanish, be replaced by a Spanish or Latino person who spoke

Spanish, and the perception by the three African-American NYCHA employees who attended

the July 30, 2015 meeting, Sybil Colon, James Artis and Allison Williams, that the Speaker’s

demand was racist and discriminatory. Florestal Dec., Exhibit 1 at 135-37, 154-58, Exhibit 4 at

33-34, 38-39.

                Objection. The statement also distorts Plaintiff’s testimony. Compare Lippman

Dec., Exhibit 6 at 202:19-203:3.

                Objection. The statement is also a blatant effort to impugn Plaintiff’s credibility

on an immaterial issue, which is inappropriate on a motion for summary judgment.

NYCHA Statement

       161.     Williams does not know whether there are Black people who self-identify as

Latino or Spanish. Williams agreed with her attorney Marcel Florestal when he questioned her

during her deposition that he looks African American, and she would not know that he is one




                                                79
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 80 of 119



half Dominican and “pretty fluent in Spanish.” Lippman Dec., Exhibit 6 (Williams Dep. Tr. at

203:4-7, 300:7-23).

Plaintiff’s Response

        161.    Objection. Ms. Williams’ understanding of whether there are Black people who

self-identify as “Spanish” is immaterial. The material facts are: the Speaker’s demand for a

Spanish/Hispanic manager; Allison Williams, an African-American woman, who did not speak

Spanish, should be replaced by a Spanish/Hispanic person who spoke Spanish; and the

perception by the three African-American NYCHA employees who attended the July 30, 2015

meeting, Sybil Colon, James Artis and Allison Williams, that the Speaker’s demand was racist

and discriminatory. Florestal Dec., Exhibit 1 at 135:24-137:20, 156:4-158:6; Exhibit 4 at 37:15-

39:4.

                Objection. The statement is also a blatant effort to impugn Plaintiff’s credibility

on an immaterial issue, which is inappropriate on a motion for summary judgment.

NYCHA Statement

        162.    Williams claims that the Former Speaker “wanted a Spanish manager who

speaks Spanish, but she just said Spanish. If [Williams] spoke Spanish [she] [doesn’t] know if

[the Former Speaker] would have been happy with that.” Lippman Dec., Exhibit 6 (Williams

Dep. Tr. at 205:16-25).

Plaintiff’s Response

        162.   Objection. The use of the term “claims” is argumentative and inappropriate in a

Rule 56.1 statement.

               Objection. The second sentence in the statement is speculative and inadmissible.

               Not otherwise disputed.


                                                80
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 81 of 119



NYCHA Statement

       163.     The Former Speaker’s question to NYCHA during the meeting was “there are

needs that the Spanish-speaking residents have that management office is not addressing. How

are you going to address it? Clearly, there was a lack of communication; there – there needed to

be additional support.” Lippman Dec., Exhibit 12 (Mark-Viverito Dep. Tr. at 20:5-13).

Plaintiff’s Response

       163.     Objection. The cited testimony is speculative and without foundation.

                The statement contains inadmissible hearsay.

                Disputed. The Speaker’s Office never provided any information in response to

Plaintiff’s discovery requests about the alleged complaints other than a refrigerator complaint.

Florestal Dec., Exhibit 1 at 137:14-138:17; Lippman Dec., Exhibit 5 at 153:11-:24. James Artis

testified that Gloria Cruz did not appear to have any documents in her hands at the meeting that

pertained to Mill Brook Houses. Florestal Exhibit 4 at 45:24-47:8. Plaintiff asked the Former

Speaker to produce copies of all complaints in the Former Speaker’s files relating to Mill Brook

Houses. The only document produced was Lippman Dec., Exhibit 28, which as noted previously

contains inadmissible hearsay.

NYCHA Statement

       164.     The Former Speaker did not make the statement, “I want a Spanish manager.” A

“Spanish manager” or a “Spanish person” is “a person from Spain.” Lippman Dec., Exhibit 12

(Mark-Viverito Dep. Tr. at 21:19-21, 31:21-33:10).

Plaintiff’s Response

       164.     Disputed. This distorts the testimony; the Former Speaker said she did not

“recall” making the statement “I want a Spanish manager.” Lippman Dec., Exhibit 12 at 21:19-


                                                81
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 82 of 119



21:21. Others have testified that the Former Speaker demanded a “Spanish manager” at Mill

Book Houses. Lippman Dec., Exhibit 5 at 135:24-137:20. Plaintiff, Allison Williams and James

Artis met directly after the meeting at the Former Speaker’s office and agreed that what the

Former Speaker requested was “racist,” i.e., she wanted “a Spanish manager,” and that “it was

heartbreaking that I [Plaintiff] was being directed to discriminate.” Florestal Dec., Exhibit 1 at

156:4-158:6, Exhibit 4 at 37:15-39:4.

NYCHA Statement

       165.     The Former Speaker would “never use the term ‘Spanish person’ to reference

[herself] or to reference a Latino or to reference a[n] African American – a Latino or Puerto

Rican person. That’s not [her] terminology.” To the Former Speaker, “Spanish” only includes

people from Spain. Lippman Dec., Exhibit 12 (Mark-Viverito Dep. Tr. at 33:6-15, 39:11-20,

40:16-18, 41:2-16).

Plaintiff’s Response

       165.     Objection. The Former Speaker’s prior usage or not of “Spanish person” or like

terminology is immaterial. The material facts are: the Speaker’s demand for a Spanish/Hispanic

manager; Allison Williams, an African-American woman, who did not speak Spanish, should be

replaced by a Spanish/Hispanic person who spoke Spanish; and the perception by the three

African-American NYCHA employees who attended the July 30, 2015 meeting, Sybil Colon,

James Artis and Allison Williams, that the Speaker’s demand was racist and discriminatory.

Florestal Dec., Exhibit 1 at 135:24-137:20, 156:4-158:6; Exhibit 4 at 37:15-39:4.

NYCHA Statement

       166.     To the Former Speaker, “A Spanish person is not a Latino person.” Lippman

Dec., Exhibit 12 (Mark-Viverito Dep. Tr. at 39:21-25).


                                                 82
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 83 of 119



Plaintiff’s Response

        166.    Objection. The Former Speaker’s understanding of the term “Spanish person” or

like terminology is immaterial. The material facts are: the Speaker’s demand for a

Spanish/Hispanic manager; Allison Williams, an African-American woman, who did not speak

Spanish, should be replaced by a Spanish/Hispanic person who spoke Spanish; and the

perception by the three African-American NYCHA employees who attended the July 30, 2015

meeting, Sybil Colon, James Artis and Allison Williams, that the Speaker’s demand was racist

and discriminatory. Florestal Dec., Exhibit 1 at 135:24-137:20, 156:4-158:6; Exhibit 4 at 37:15-

39:4.

NYCHA Statement

        167.    The Former Speaker never “refuse[d] to hire somebody because they were not

the right color,” and never “hire[d] somebody because they were the right color.” Lippman Dec.,

Exhibit 12 (Mark-Viverito Dep. Tr. at 29:18-30:7).

Plaintiff’s Response

        167.    Objection. The Former Speaker’s prior hiring practices are immaterial. The

material facts are: the Speaker’s demand for a Spanish/Hispanic manager; Allison Williams, an

African-American woman, who did not speak Spanish, should be replaced by a Spanish/Hispanic

person who spoke Spanish; and the perception by the three African-American NYCHA

employees who attended the July 30, 2015 meeting, Sybil Colon, James Artis and Allison

Williams, that the Speaker’s demand was racist and discriminatory. Florestal Dec., Exhibit 1 at

135:24-137:20, 156:4-158:6; Exhibit 4 at 37:15-39:4.




                                               83
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 84 of 119



NYCHA Statement

       168.     The Former Speaker never “refuse[d] to hire somebody because they were not

the right ethnicity,” and never “hire[d] somebody because they were the right ethnicity.”

Lippman Dec., Exhibit 12 (Mark-Viverito Dep. Tr. at 30:8-22).

Plaintiff’s Response

       168.     Objection. The Former Speaker’s prior hiring practices are immaterial. The

material facts are: the Speaker’s demand for a Spanish/Hispanic manager; Allison Williams, an

African-American woman, who did not speak Spanish, should be replaced by a Spanish/Hispanic

person who spoke Spanish; and the perception by the three African-American NYCHA

employees who attended the July 30, 2015 meeting, Sybil Colon, James Artis and Allison

Williams, that the Speaker’s demand was racist and discriminatory. Florestal Dec., Exhibit 1 at

135:24-137:20, 156:4-158:6; Exhibit 4 at 37:15-39:4.

NYCHA Statement

       169.     NYCHA exercises its discretion to determine whether to transfer Managers;

NYCHA does not need to obtain the Housing Manager’s consent before a transfer. Provided

there is a vacancy available, NYCHA may transfer a manager to another location. NYCHA’s

Human Resources Department must check if there is a civil service list in case there is already a

candidate for a vacancy or see if someone is coming back from leave. If NYCHA transfers a

Housing Management to another development, the employee does not lose seniority, and the

salary remains the same. Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 139:19-

140:5, 141:22-142:13, 145:24-146:2); Exhibit 5 (Colon Dep. Tr. at 103:18-105:1); Exhibit 6

(Williams Dep. Tr. at 30:4-7, 32:6-24).




                                                84
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 85 of 119



Plaintiff’s Response

       169.     Objection. Whether or not the employee loses seniority and salary is immaterial.

The material facts are: the Speaker’s demand for a Spanish/Hispanic manager, to replace Allison

Williams, an African-American woman, who did not speak Spanish, with a Spanish/Hispanic

person who spoke Spanish; and the perception by the three African-American NYCHA

employees who attended the July 30, 2015 meeting, Sybil Colon, James Artis and Allison

Williams, that the Speaker’s demand was racist and discriminatory. Florestal Dec., Exhibit 1 at

135:24-137:20, 156:4-158:6; Exhibit 4 at 37:15-39:4.

NYCHA Statement

       170.    On July 31, 2015, the day after the meeting with the Former Speaker, Colon met

with Brian Clarke in his office. Colon claims that Clarke told her he was going on vacation the

following week, and in his absence, he wanted Colon to perform various assignments including

“to remove and replace Allison [Williams] from Mill Brook Houses and replace her with a

Spanish Hispanic manager.” Colon further claims that Clarke told her to “reach out to Kenya

Salaudeen, the HR director to implement his directives regarding Allison Williams,” “tell Kenya

don’t use the words Spanish Manager,” “tell her it’s for the cultural sensitivity needs of the

development.” Colon did not say anything in response to Clarke; she just “listened” and “took

notes.” Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 159:21-162:22).

Plaintiff’s Response

       170.    Objection. The use of the term “claims” is argumentative and inappropriate in a

Rule 56.1 statement.




                                                 85
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 86 of 119



               Objection.     The statement also distorts the testimony by omitting Plaintiff’s

testimony that she was “listening in shock” to Mr. Clarke’s directives “and that I was once again

being asked to discriminate.” Lippman Dec., Exhibit 5 at 162:4-6.

NYCHA Statement

       171.        Brian Clarke wanted to “transfer [Allison Williams] out of the OPMOM

program” to manage another NYCHA development. The transfer was for performance reasons

and poor customer service. In particular, Brian Clarke “thought it was just unbelievable that a

property manager would ridicule tenants because of their inability to speak English and violate a

Mayoral order for language access for city services at a public meeting. That was the straw that

really kind of broke the camel’s back for [him].” Clarke also wanted to have Williams

“disciplined for what she did at that meeting.” Lippman Dec., Exhibit 10 (June 13, 2019 Clarke

Dep. Tr. at 137:14-138:21).

Plaintiff’s Response

       171.    Disputed. The statement purports to address one of the ultimate issues of fact to

be determined by the factfinder, here a jury, i.e., “the [proposed] transfer was for performance

reasons and poor customer service” and is inappropriate on a motion for summary judgment.

Brian Clarke’s assessment of Allison Williams performance is contradicted by Plaintiff’s

assessment that “Allison Williams was thriving and doing extremely well under my leadership.”

Lippman Dec., Exhibit 5 at 210:17-18. As the Manager of Mill Brook Houses, Allison Williams

reported directly to Plaintiff. Declaration of Sybil Colon, January 17, 2020, ¶ 2. Allison

Williams became a Housing Manager in 1999, became the Housing Manager at Mill Brook

Houses in 2006 and remained the Housing Manager at Mill Brook Houses until she retired from

NYCHA on May 1, 2017. Lippman Dec., Exhibit 6 at 27:14 to 28:7, 232:10-12. Allison


                                                86
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 87 of 119



Williams was not transferred from Mill Brook Houses before Plaintiff became Director of

OPMOM or following Plaintiff’s resignation from NYCHA on August 28, 2015. Id.

NYCHA Statement

       172.     Brian Clarke asked Colon to contact Human Resources to effectuate the transfer

of Williams to another development. This was “because all transfers go through HR. And the

reason why is, one, we need to know whether or not there is an open location to move her to.

There has to be a budget line. Two, you know is somebody coming back from leave.” Lippman

Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 142:14-22); Exhibit 11 (July 1, 2019 Clarke

Dep. Tr. at 75:9-14, 77:24-78:7).

Plaintiff’s Response

       172.    Disputed. Brian Clarke “told [Plaintiff] to call Kenya [Salaudeen, NYCHA’s HR

Director] and tell him [sic] that Mr. Kelly wants it done. Melissa – Mr. Kelly wants it done,

Melissa wants it done and I [Brian Clarke] want I done. . . . This is what Brian told me.”

Florestal Dec., Exhibit 1 at 158:14-159:13. Brian “told me to remove and replace Allison

[Williams] from Mill Brook Houses . . . with a Spanish Hispanic manager. He further stated I

should reach out to Kenya Salaudeen, the HR Director to implement the directives regarding

Allison Williams. He said tell Kenya don’t use the words “Spanish” manager. He said tell her

it’s for the cultural sensitivity needs of the development.” Lippman Dec., Exhibit 5 at 160:24-

161:22.

NYCHA Statement

       173.     Brian Clarke never told Colon “to transfer Allison Williams because she didn’t

speak Spanish.” Clarke wanted to transfer Allison Williams “for performance issues,” issues




                                                87
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 88 of 119



which she had even before the OPMOM program. Lippman Dec., Exhibit 11 (July 1, 2019

Clarke Dep. Tr. at 78:12-24).

Plaintiff’s Response

         173.   Disputed. Brian Clarke “told [Plaintiff] to call Kenya [Salaudeen, NYCHA’s HR

Director] and tell him [sic] that Mr. Kelly wants it done. Melissa – Mr. Kelly wants it done,

Melissa wants it done and I [Brian Clarke] want I done. . . . This is what Brian told me.”

Florestal Dec., Exhibit 1 at 158:14-159:13. Brian “told me to remove and replace Allison

[Williams] from Mill Brook Houses . . . with a Spanish Hispanic manager. He further stated I

should reach out to Kenya Salaudeen, the HR Director to implement the directives regarding

Allison Williams. He said tell Kenya don’t use the words “Spanish” manager. He said tell her

it’s for the cultural sensitivity needs of the development.” Lippman Dec., Exhibit 5 at 160:24-

161:22.

         Brian Clarke “was pressuring [Plaintiff] like crazy” to “have [Allison Williams] removed

and replaced with a Hispanic Spanish manager.” Id. at 207:13-208:23. “Before Brian went on

vacation he told me to identify some managers to go there.” Florestal Dec., Exhibit 1 at 220:4-

223:5.

         Brian Clarke’s assessment of Allison Williams performance is contradicted by Plaintiff’s

assessment that “Allison Williams was thriving and doing extremely well under my leadership.”

Lippman Dec., Exhibit 5 at 210:17-18. As the Manager of Mill Brook Houses, Allison Williams

reported directly to Plaintiff. Declaration of Sybil Colon, January 17, 2020, ¶ 2. Allison

Williams became a Housing Manager in 1999, became the Housing Manager at Mill Brook

Houses in 2006 and remained the Housing Manager at Mill Brook Houses until she retired from

NYCHA on May 1, 2017. Lippman Dec., Exhibit 6 at 27:14 to 28:7, 232:10-12. Allison


                                                88
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 89 of 119



Williams was not transferred from Mill Brook Houses before Plaintiff became Director of

OPMOM or following Plaintiff’s resignation from NYCHA on August 28, 2015. Id.

NYCHA Statement

       174.     Sheila Pinckney emailed Colon on August 6, 2015, while Brian Clarke was on

vacation, and asked her whether Williams had been moved from Mill Brook Houses. Colon

responded to Sheila Pinckney that “HR needs more information from us. There is also an ig

investigation going on. HR wants to talk to the ig’s office first.” The “ig” stands for the

Inspector General. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 192:19-194:8, 195:9-10); Exhibit

33 (August 6 and 7, 2015 Email Chain).

Plaintiff’s Response

       175.    Not disputed.

NYCHA Statement

       175.     On August 7, 2015, Colon emailed Brian Clarke and copied Sheila Pinckney,

stating that Richard Bennardo in Human Resources “wants to set up a meeting with the Manager,

with myself in attendance to gather more facts. I’ve also reached out to Gil Mazon to have Ms.

Williams receive additional training.” The additional training related to the “meda meda”

statement Williams made to the Mill Brook residents. Lippman Dec., Exhibit 33 (August 6 and

7, 2015 Email Chain), Exhibit 5 (Colon Dep. Tr. at 187:2-188:5, 199:25-200:4).

Plaintiff’s Response

       175.    Disputed. The statement omits critical contextual testimony. Plaintiff was told by

Luis Ponce, NYCHA’s Senior Vice President of Operations, “‘I don’t know supposedly she

[Allison Williams] had a meeting and said meda, meda something. No speaking meda, meda,

I’m not quite sure.’ And he said I don’t know what it means. He didn’t seem bothered by it. He


                                                89
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 90 of 119



said just sign up for a class called satisfying the internal customer. . . . Ponce directed me what

to do.” Lippman Dec., Exhibit 5 at 187:2-188:25, Exhibit 13 at 11:11-11:22 (emphasis added).

NYCHA Statement

       176.       On August 12, 2015, Colon emailed Brian Clarke, “I have experienced

difficulty with the transferring of the Manager at Mill Brook. HR is requesting information that I

am unable to provide. I’ve spoken to both Mr. Ponce and Ms. Pinckney about this. The IG’s are

also involved as well and stated to ‘not do any further action as they were in the middle of an

investigation. We reached out to the local political office where we had the meeting at and they

did not provide complaint documentation or specifics.” Lippman Dec., Exhibit 33 (August 12,

2015 Email).

Plaintiff’s Response

       176.    Not disputed.

NYCHA Statement

       177.     Colon claims that when she returned from her vacation on August 24, 2015, she

told Brian Clarke that transferring Allison Williams from Mill Brook Houses was “illegal.”

Colon did not state why the transfer was illegal. Rather, “[She] said it’s illegal. That’s the why

[she] gave him.” Colon claims that it was “at this point” she was “expressing opposition to what

[she] was being asked to do.” Brian Clarke denies Colon told him this. Lippman Dec., Exhibit 5

(Colon Dep. Tr. at 216:2-217:16, 218:20-23); Clarke Dec. at ¶ 22.

Plaintiff’s Response

       177.    Objection. The use of the term “claims” is argumentative and inappropriate on a

motion for summary judgment.




                                                 90
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 91 of 119



                Objection. The statement omits critical testimony. Plaintiff testified: “I mean

there was a lot of hostility towards me at this point because I was expressing opposition to what I

was supposed to do. So there was hostility towards me from Brian Clark[e] because I was not

willing to discriminate.” Lippman Dec., Exhibit 5 at 217:13-217:18.

NYCHA Statement

        178.     On August 25, 2015, Colon emailed Brian Clarke, “HR informed me that we

needed more specific information in reference to the cultural needs of the residents, in order to

transfer the Manager at Mill Brook. Lippman Dec., Exhibit 33 (August 25, 2015 Email Chain).

Plaintiff’s Response

        178.    Objection. The statement omits critical testimony and documents. The “more

specific information” referred to the “racial breakdown” of Mill Brook Houses that HR asked

Plaintiff to provide. Florestal Dec., Exhibit 1 at 226:19-228:20, Exhibits 27 and 28.

NYCHA Statement

        179.     Colon claims that on August 26, 2015, she again told Brian Clarke the transfer

was “illegal,” and “it was along those lines that it was racial. I can’t do it and it just can’t be

done.” Brian Clarke denies that Colon ever told him the transfer was “illegal” or “along those

lines that it was racial,” and she never raised any concerns regarding the legality of the transfer.

Brian Clarke denies Colon told him this. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 233:24-

234:17); Clarke Dec. at ¶ 22.

Plaintiff’s Response

        179.    Objection. The use of the term “claims” is argumentative and inappropriate on a

motion for summary judgment.

                Objection. The statement identifies a factual dispute.


                                                  91
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 92 of 119



NYCHA Statement

       180.     Colon claims that James Artis told her the Inspector General was investigating

Allison Williams. However, Brian Clarke called and met with the Inspector General after he

returned from vacation and was told there was no investigation into Allison Williams. Rather,

the Inspector General was conducting an investigation of tenants at the property and told Clarke

“they had less than a favorable experience working with [Williams].” Lippman Dec., Exhibit 5

(Colon Dep. Tr. at 195:6-196:10, 203:25-204:22); Exhibit 11 (July 1, 2019 Clarke Dep. Tr. at

58:3-59:14, 61:18-62:9).

Plaintiff’s Response

       180.    Objection. The use of the term “claims” is argumentative and inappropriate in a

Rule 56.1 statement.

               Objection. The statement also purports to impugn Plaintiff’s credibility, which is

inappropriate on a motion for summary judgment.

               Objection. The statement omits critical testimony. Richard Bennardo, NYCHA’s

Deputy Director of Employee and Labor Relations, told Plaintiff that he wanted to see the IG

referral before moving forward on the transfer of Allison Williams because “everyone was trying

to make Brian happy. And he felt that we could not do a racial type transfer. However, if there

is something in the IG complaint that warrants a transfer, maybe we can do it. . . . Because he

said let’s humor them a little bit. It can’t be done. Maybe we can do it through an IG.”

Lippman Dec., Exhibit 5 at 229:19-230:22.

NYCHA Statement

       181.     The Complaint alleges that Brian Clarke yelled at [Colon], “‘What’s in [Allison

Williams’] folder, you have to do this.’” Colon claims she contacted James Artis “and ordered


                                                92
      Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 93 of 119



him to go through Ms. Williams’s folder and find any negative infraction, and report back to her

. . . James Artis called Ms. Colon later that day, and complained that he felt like he was being

forced to go on [sic] ‘fishing expedition’, because there was no infraction in Ms. Williams’s

folder that would warrant a termination.” Colon further claims that James Artis looked in

Williams’ “folder” and told Colon “‘there’s nothing there but one write up from a training class

that she didn’t go up.’” Lippman Dec., Exhibit 1 (Complaint at ¶¶ 50-52); Exhibit 5 (Colon Dep.

Tr. at 208:17-209:13).

Plaintiff’s Response

        181.   Objection. The use of the term “claims” is inappropriate in a Rule 56.1

statement.

               Not otherwise disputed.

NYCHA Statement

        182.    James Artis denied that Colon asked him to “go through Ms. Williams’

employee file.” Instead, Colon asked Artis if Williams “had any memos,” and he told her, “[He]

only wrote [Williams] up one time.” Artis has “a thing” that he “doesn’t look into peoples [sic]

folders that [he] supervise[s] because [he] gives them a chance,” and “looking in the folder,

that’s, like, something [he] [doesn’t] do.” Lippman Dec., Exhibit 14 (Artis Dep. Tr. at 39:11-13,

42:16-43:2).

Plaintiff’s Response

        182.   Disputed. The statement distorts the cited testimony. James Artis did not “deny”

that Colon asked him to go through Ms. William’ employee folder; he “did not remember”

being asked to do so. Lippman Dec., Exhibit 14 at 39:11-13; Florestal Dec., Exhibit 4 at 42:18-

19.


                                                93
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 94 of 119



NYCHA Statement

       183.     James Artis only started supervising Williams in January 2015. Colon never

spoke to any of Williams’ previous supervisors about her performance. Lippman Dec., Exhibit 5

(Colon Dep. Tr. at 209:14-24).

Plaintiff’s Response

       183.   Objection. The statement omits critical testimony. Plaintiff had no reason to

look into Ms. Williams’ prior performance because “she had no problems with Allison

Williams” and she “was thriving and doing well under my leadership.” Lippman Dec., Exhibit

5 at 209:19-210:18.

NYCHA Statement

       184.     At no time during Colon’s NYCHA employment did she review Williams’

personnel file or her location folder, and she never spoke to anyone in the Bronx Borough Office

regarding Williams’ performance. James Artis did not tell Colon about Williams’ 2009 or 2015

local disciplinary hearings or the counseling memoranda she had received, and Colon did not

verify for herself whether Williams had a disciplinary history. Lippman Dec., Exhibit 5 (Colon

Dep. Tr. at 107:9-12, 210:2-18, 303:2-13); Exhibit 34 (Record of Local Hearings Against Allison

Williams; Counseling Memoranda).

Plaintiff’s Response

       184.   Objection. The statement omits critical testimony. Plaintiff had no reason to

look into Ms. Williams’ prior performance because “she had no problems with Allison

Williams” and she “was thriving and doing well under my leadership.” Lippman Dec., Exhibit

5 at 209:19-210:18.




                                               94
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 95 of 119



NYCHA Statement

       185.    Colon did not know before her deposition that Williams had a disciplinary

record, including local disciplinary hearings in July 2009 and January 2015. Williams’ January

2015 Notice of Local Hearing/Specification of Charges was signed by James Artis. Colon also

did not know that Williams had also received many counseling memoranda from her supervisors.

Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 106:5-12); Exhibit 34 (Record of Local Hearings

Against Allison Williams and Counseling Memoranda).

Plaintiff’s Response

       185.   Objection. The statement omits critical testimony. Plaintiff had no reason to

look into Ms. Williams’ prior performance because “she had no problems with Allison

Williams” and she “was thriving and doing well under my leadership.” Lippman Dec., Exhibit

5 at 209:19-210:18.

NYCHA Statement

       186.    James Artis does not think that Colon “tried to remove Ms. Williams as

[M]anager of the Mill Brook Houses.” Lippman Dec., Exhibit 14 (Artis Dep. Tr. at 39:7-10).

Plaintiff’s Response

       186.    Not disputed.

NYCHA Statement

       187.    Brian Clarke emailed Colon on August 25, 2015 and asked her “where are we

with moving the manager of Mill Brook.” Colon concedes that Clarke did not tell her to

terminate Williams. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 103:13-104, 226:5-17); Exhibit

33 (August 25, 2015 Email Chain).




                                              95
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 96 of 119



Plaintiff’s Response

       187.     Objection. The use of the term “concedes” is inappropriate in a Rule 56.1

statement.

                Not otherwise disputed.

NYCHA Statement

       188.     Colon alleges that she told Human Resources Director Kenya Salaudeen that

Brian Clarke “wanted to terminate Ms. Williams as the Manager of the Millbrook Houses, to be

transferred somewhere else, replaced with a Latino Manager, and that Manager Kelley [sic] and

the Council Speaker wanted it done immediately due to the ‘cultural sensitivity’ needs of the

residents.” Lippman Dec., Exhibit 1 (Colon Compl. at ¶ 36).

Plaintiff’s Response

       188.    Not disputed.

NYCHA Statement

       189.     Colon alleges that Kenya Salaudeen, “who is also African American,” told her,

“‘I don’t care if Obama wants it done, what you are proposing is illegal and you can be sued!’”

Colon alleges that Salaudeen “further stated that as an African American woman she felt

offended that she was being forced to terminate another African American woman, just because

she’s African American, but, she nonetheless, would set up a meeting with HR Deputy Director

Richard Bennardo to see what they can do.” Lippman Dec., Exhibit 1 (Complaint at ¶ 37).

Plaintiff’s Response

       189.    Not disputed.




                                               96
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 97 of 119



NYCHA Statement

       190.     Kenya Salaudeen has no recollection of having a conversation with Colon “with

respect to removing Allison Williams as the manager of Mill Brook Houses.” Lippman Dec.,

Exhibit 17 (Salaudeen Dep. Tr. at 25:16-22).

Plaintiff’s Response

       190.    Objection. The statement omits critical testimony. Kenya Salaudeen was

NYCHA’s Director of Human Resources and Labor Relations (“HR”) during the period relevant

to this action starting in 2015 until March 2017. Florestal Dec., Exhibit 8 at 7:9-11:5. Ms.

Salaudeen had virtually no recollection of numerous matters, invoking the phrase “I don’t recall”

or “I do not recall” at least forty (40) times throughout her deposition. [N.B.: The entire

transcript of the deposition will be submitted to the Court pursuant to Judge Broderick’s

Individual Rules of Practice.] She did not recall the size of her HR unit because “I blocked it out

of my memory so I don’t really recall.” Id. at 8:24-9:4. Further, when asked why she left

NYCHA, she responded: “I was terminated.” Id. at 10:20-:21. When asked why she was

terminated, she responded, “I don’t know why.” Id. at 10:22-:23.

NYCHA Statement

       191.     Kenya Salaudeen has no recollection of Colon “telling [her] that Brian Clarke

requested that she remove Allison Williams as the manager of Mill Brook Houses and say that if

anybody asks, say that it was due to the cultural sensitivity of the residents.” Lippman Dec.,

Exhibit 17 (Salaudeen Dep. Tr. at 25:23-26:8).

Plaintiff’s Response

       191.    Objection. The statement omits critical testimony. Kenya Salaudeen was

NYCHA’s Director of Human Resources and Labor Relations (“HR”) during the period relevant


                                                 97
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 98 of 119



to this action starting in 2015 until March 2017. Florestal Dec., Exhibit 8 at 7:9-11:5. Ms.

Salaudeen had virtually no recollection of numerous matters, invoking the phrase “I don’t recall”

or “I do not recall” at least forty (40) times throughout her deposition. [N.B.: The entire

transcript of the deposition will be submitted to the Court pursuant to Judge Broderick’s

Individual Rules of Practice.] She did not recall the size of her HR unit because “I blocked it out

of my memory so I don’t really recall.” Id. at 8:24-9:4. Further, when asked why she left

NYCHA, she responded: “I was terminated.” Id. at 10:20-:21. When asked why she was

terminated, she responded, “I don’t know why.” Id. at 10:22-:23.

NYCHA Statement

       192.     Kenya Salaudeen has no recollection of Colon “calling [her] specifically about

removing Allison Williams” and has no recollection of “having a specific conversation about

Allison Williams with Sibyl Colon.” Lippman Dec., Exhibit 17 (Salaudeen Dep. Tr. at 26:12-

25).

Plaintiff’s Response

       192.    Objection. The statement omits critical testimony. Kenya Salaudeen was

NYCHA’s Director of Human Resources and Labor Relations (“HR”) during the period relevant

to this action starting in 2015 until March 2017. Florestal Dec., Exhibit 8 at 7:9-11:5. Ms.

Salaudeen had virtually no recollection of numerous matters, invoking the phrase “I don’t recall”

or “I do not recall” at least forty (40) times throughout her deposition. [N.B.: The entire

transcript of the deposition will be submitted to the Court pursuant to Judge Broderick’s

Individual Rules of Practice.] She did not recall the size of her HR unit because “I blocked it out

of my memory so I don’t really recall.” Id. at 8:24-9:4. Further, when asked why she left

NYCHA, she responded: “I was terminated.” Id. at 10:20-:21. When asked why she was


                                                 98
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 99 of 119



terminated, she responded, “I don’t know why.” Id. at 10:22-:23.

NYCHA Statement

       193.     Kenya Salaudeen has no recollection of telling Colon “that [she doesn’t] care if

President Obama wanted it done that she can’t do it.” Lippman Dec., Exhibit 17 (Salaudeen

Dep. Tr. at 27:2-7).

Plaintiff’s Response

       193.    Objection. The statement omits critical testimony. Kenya Salaudeen was

NYCHA’s Director of Human Resources and Labor Relations (“HR”) during the period relevant

to this action starting in 2015 until March 2017. Florestal Dec., Exhibit 7 at 7:9-11:5. Ms.

Salaudeen had virtually no recollection of numerous matters, invoking the phrase “I don’t recall”

or “I do not recall” at least forty (40) times throughout her deposition. [N.B.: The entire

transcript of the deposition will be submitted to the Court pursuant to Judge Broderick’s

Individual Rules of Practice.] She did not recall the size of her HR unit because “I blocked it out

of my memory so I don’t really recall.” Id. at 8:24-9:4. Further, when asked why she left

NYCHA, she responded: “I was terminated.” Id. at 10:20-:21. When asked why she was

terminated, she responded, “I don’t know why.” Id. at 10:22-:23.

NYCHA Statement

       194.     Kenya Salaudeen has no recollection of “telling Miss Colon that [she was]

offended as a black woman for what she was asking.” Lippman Dec., Exhibit 17 (Salaudeen

Dep. Tr. at 27:8-12).

Plaintiff’s Response

       194.    Objection. The statement omits critical testimony. Kenya Salaudeen was

NYCHA’s Director of Human Resources and Labor Relations (“HR”) during the period relevant


                                                 99
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 100 of 119



to this action starting in 2015 until March 2017. Florestal Dec., Exhibit 8 at 7:9-11:5. Ms.

Salaudeen had virtually no recollection of numerous matters, invoking the phrase “I don’t recall”

or “I do not recall” at least forty (40) times throughout her deposition. [N.B.: The entire

transcript of the deposition will be submitted to the Court pursuant to Judge Broderick’s

Individual Rules of Practice.] She did not recall the size of her HR unit because “I blocked it out

of my memory so I don’t really recall.” Id. at 8:24-9:4. Further, when asked why she left

NYCHA, she responded: “I was terminated.” Id. at 10:20-:21. When asked why she was

terminated, she responded, “I don’t know why.” Id. at 10:22-:23.

NYCHA Statement

       195.     Kenya Salaudeen has no recollection of “telling Miss Colon that Brian[]

[Clarke’s] directives were illegal and discriminatory.” Lippman Dec., Exhibit 17 (Salaudeen

Dep. Tr. at 27:13-17).

Plaintiff’s Response

       195.    Objection. The statement omits critical testimony. Kenya Salaudeen was

NYCHA’s Director of Human Resources and Labor Relations (“HR”) during the period relevant

to this action starting in 2015 until March 2017. Florestal Dec., Exhibit 8 at 7:9-11:5. Ms.

Salaudeen had virtually no recollection of numerous matters, invoking the phrase “I don’t recall”

or “I do not recall” at least forty (40) times throughout her deposition. [N.B.: The entire

transcript of the deposition will be submitted to the Court pursuant to Judge Broderick’s

Individual Rules of Practice.] She did not recall the size of her HR unit because “I blocked it out

of my memory so I don’t really recall.” Id. at 8:24-9:4. Further, when asked why she left

NYCHA, she responded: “I was terminated.” Id. at 10:20-:21. When asked why she was

terminated, she responded, “I don’t know why.” Id. at 10:22-:23.


                                                100
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 101 of 119



NYCHA Statement

       196.     Kenya Salaudeen has no recollection of speaking with Richard Bennardo about

conversations with Luis Ponce concerning Plaintiff Allison Williams, or about additional training

for Williams. Lippman Dec., Exhibit 17 (Salaudeen Dep. Tr. at 28:20-29:9).

Plaintiff’s Response

       196.    Objection. The statement omits critical testimony. Kenya Salaudeen was

NYCHA’s Director of Human Resources and Labor Relations (“HR”) during the period relevant

to this action starting in 2015 until March 2017. Florestal Dec., Exhibit 8 at 7:9-11:5. Ms.

Salaudeen had virtually no recollection of numerous matters, invoking the phrase “I don’t recall”

or “I do not recall” at least forty (40) times throughout her deposition. [N.B.: The entire

transcript of the deposition will be submitted to the Court pursuant to Judge Broderick’s

Individual Rules of Practice.] She did not recall the size of her HR unit because “I blocked it out

of my memory so I don’t really recall.” Id. at 8:24-9:4. Further, when asked why she left

NYCHA, she responded: “I was terminated.” Id. at 10:20-:21. When asked why she was

terminated, she responded, “I don’t know why.” Id. at 10:22-:23.

NYCHA Statement

       197.     Colon alleges that Human Resources employee Marla Edmonson told her that

transferring Allison Williams “would be illegal.” However, Marla Edmonson denied telling

Colon this. Lippman Dec., Exhibit 1 (Complaint at ¶ 39); Exhibit 15 (Edmonson Dep. Tr. at

13:15-14:3).

Plaintiff’s Response

       197.    Objection. The statement identifies a factual dispute.




                                                101
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 102 of 119



NYCHA Statement

       198.     Colon claims that Luis Ponce told her that transferring Williams from Mill

Brook Houses was “illegal.” Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 187:14-16).

Plaintiff’s Response

       198.     Objection. The use of the term “claims” is inappropriate in a Rule 56.1 statement.

                Not otherwise disputed.

NYCHA Statement

       199.     Luis Ponce spoke to Colon about transferring Williams from Mill Brook Houses

to another development. However, Ponce did not tell Colon that “it was [his] opinion that

Brian[] [Clarke’s] directive to remove Ms. Williams as the Manager of Millbrook was illegal,”

and he did not tell Colon “that Brian Clark’s [sic] directive to remove Ms. Williams as the

manager of the Millbrook Houses was discriminatory.” Lippman Dec., Exhibit 13 (Ponce Dep.

Tr. at 38:15-39:6, 40:7-11, 40:24-41:6).

Plaintiff’s Response

       199.     Objection. The statement and the directly prior statement identify a factual

dispute.

                Objection. The statement mischaracterizes the testimony. Mr. Ponce never

responded to the question whether he told Plaintiff that the directive to remove Ms. Williams

“was discriminatory.”

NYCHA Statement

       200.     Shortly after Michael Kelly joined NYCHA in April 2015, the Chair went on

maternity leave. Upon the Chair’s return from maternity leave in the end of July 2015, “she

approached [Michael Kelly] and asked if [he] knew Janet Abrahams. [Kelly] told her [he had]


                                               102
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 103 of 119



heard of her. She said she was very impressed with [Janet Abrahams] and wanted [Kelly] to

interview with her and see her appropriate level to be recruited and to pick up the discussions

Cecil House had with her prior to his leaving.” Lippman Dec., Exhibit 8 (July 3, 2019 Kelly

Dep. Tr. at 35:18-36:10).

Plaintiff’s Response

       200.    Objection. The cited testimony is inadmissible hearsay.

NYCHA Statement

       201.    Janet Abrahams “was the first choice to assume that position [managing

OPMOM] long before [Kelly] got [to NYCHA.]” Lippman Dec., Exhibit 8 (July 3, 2019 Kelly

Dep. Tr. at 34:19-24, 39:3-5).

Plaintiff’s Response

       201.    Objection. The cited testimony is inadmissible hearsay.

NYCHA Statement

       202.     Prior to effectuating the Chair’s decision to “aggressively recruit Janet

Abraham[s],” Michael Kelly “checked with the human resources department at NYCHA” and

confirmed that Colon “was an at-will employee and as such, it was within our privileges to make

that offer to Janet at the time.” Kelly confirmed Colon’s at will status with Kerri Jew, who was

the Executive Vice President for Administration, which included the Human Resources

Department. Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 48:24-49:15).

Plaintiff’s Response

       202.    Not disputed.




                                               103
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 104 of 119



NYCHA Statement

       203.     The SLA numbers “were not part of the decision making” in removing Colon as

Director of OPMOM. Rather, Michael Kelly “saw a candidate that [he] knew had the experience

and the ability to take the modeling, the 18 property modeling of OPMOM, and produce a

program that would move it to the change of management for the entire portfolio; of which, Janet

Abraham[s] successfully did.” Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 47:5-

18).

Plaintiff’s Response

       203.    Disputed. The statement purports to address one of the ultimate issues in this

action, which is a matter to be determined by the factfinder, here, by a jury, and is inappropriate

for determination on a motion for summary judgment.

NYCHA Statement

       204.     On July 27, 2015, Kilsys Payamps-Roure, Kelly’s Chief of Staff, emailed

Juanita Acosta, Kelly’s assistant, and asked her to call Janet Abrahams and request that she send

a copy of her resume “as soon as possible.” Payamps-Roure made this request because “[i]n

conversations with the [C]hair directly or the chair and [Kelly], [Kelly’s] [C]hief of [S]taff was

directed to get a copy of Janet’s resume and she in turn asked [Kelly’s] [S]ecretary to follow up.”

Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 57:3-58:14); Exhibit 35 (July 27, 2015

Email from Kilsys Payamps-Roure).

Plaintiff’s Response

       204.    Not disputed.




                                                104
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 105 of 119



NYCHA Statement

       205.     On July 28, 2015, Kilsys Payamps-Roure emailed the Chief of Staff for the

Deputy Mayor for Housing & Economic Development and attached Janet Abrahams’ resume to

the email, stating, “attached is the resume of Janet Abrahams who we are considering for the

position of EVP of Operations. Would you like to meet with her before we make an official

offer?” Payamps-Roure then proceeded to schedule interviews. Lippman Dec., Exhibit 8 (July

3, 2019 Kelly Dep. Tr. at 58:15-59:24); Exhibit 35 (July 28, 2015 Email from Kilsys Payamps-

Roure).

Plaintiff’s Response

       205.    Not disputed.

NYCHA Statement

       206.     Michael Kelly and others met with Janet Abrahams “and were very impressed.

It was concluded that she would be an exceptional candidate to move OPMOM from the 18 units

that were serving as the model program to a full-blown program that was looking to, in a phase

manner, replace all of NYCHA’s management protocols to this OPMOM Protocol because she

was successful in doing specifically the same thing in Newark and in Chicago and the end of

August 2015 a general offer was put out to Janet to assume those responsibilities and she

accepted at the end of August and began work in September.” Lippman Dec., Exhibit 8 (July 3,

2019 Kelly Dep. Tr. at 36:10-24, 38:21-25).

Plaintiff’s Response

       206.    Not disputed.




                                               105
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 106 of 119



NYCHA Statement

       207.     The “short answer” to why Colon was removed as Director “is that a candidate

has been pre-vetted by the [C]hair and the Authority prior to [Kelly’s] arrival, and it was decided

this professional would be better suited to manage OPMOM,” and, “it was decided to remove

Sibyl Colon from that position.” This decision was made by Kelly and the Chair. Lippman

Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 37:3-11).

Plaintiff’s Response

       207.    Disputed. The statement purports to address one of the ultimate issues in this

action, which is a matter to be determined by the factfinder, here, by a jury, and is inappropriate

for determination on a motion for summary judgment.

NYCHA Statement

       208.     On August 18, 2015, Natalie Rivers informed Brian Clarke and Kilsys Payamps-

Roure by email that Janet Abrahams was scheduled to start on or about September 28th, 2015.

Payamps-Roure forwarded the email to Michael Kelly and the Chair, among others. Lippman

Dec., Exhibit 36 (August 18, 2015 Email Chain).

Plaintiff’s Response

       208.    Not disputed.

NYCHA Statement

       209.     On August 20, 2015, NYCHA communicated a formal written offer to Janet

Abrahams, offering her the position of Vice President for the OPMD at the salary of $175,000.

Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 39:10-15); Exhibit 36 (August 20, 2015

Email from Natalie Rivers to Janet Abrahams).




                                                106
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 107 of 119



Plaintiff’s Response

       209. Not disputed.

NYCHA Statement

       210.     Colon reported to Brian Clarke, but when Janet Abrahams joined NYCHA as

Vice President, she reported to the General Manager, Michael Kelly, and OPMOM was “moved

out” from under Brian Clarke. Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 59:25-

60:13 and errata sheet); Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 57:22-23).

Plaintiff’s Response

       210.    Not disputed.

NYCHA Statement

       211.     Janet Abrahams was hired as Vice President and then, “per design, she was

promoted to [S]enior [V]ice [P]resident.” Janet Abrahams came to NYCHA as a Vice President

to “oversee[] OPMOM,” and she replaced Sibyl Colon in overseeing OPMOM. Lippman Dec.,

Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 60:17-25, 61:2-9); Exhibit 13 (Ponce Dep. Tr. at 78:8-

11); Exhibit 38 (Janet Abrahams’ Human Resources Record Card).

Plaintiff’s Response

       211.    Disputed. Janet Abrahams did not replace Plaintiff, as admitted by counsel for

NYCHA in the conference before Magistrate Judge Wong held on March 6, 2019. Florestal Dec.,

Exhibit 10 at 16. Janet Abrahams replaced Brian Clarke. Lippman Dec., Exhibit 8 at 59:25-60:13

and errata sheet; Exhibit 10 at 57:22-23.

NYCHA Statement

       212.     Vice President is a higher title than Director. As Vice President, Abrahams had

“access” to “higher levels in the Authority, and had access to approve higher level [sic] of


                                                107
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 108 of 119



monetary amounts for budgets and for contracts.” Lippman Dec., Exhibit 13 (Ponce Dep. Tr. at

80:2-81:13).

Plaintiff’s Response

       212.    Not disputed.

NYCHA Statement

       213.     In August 2015, Michael Kelly informed Brian Clarke that Janet Abrahams

would be taking over OPMOM. Kelly told Clarke that Colon would be replaced because “[Kelly

and the Chair] had recruited somebody who had successfully implemented asset management at

two other Housing Authorities, and they had an opportunity to bring her on board, and they

wanted to take advantage of that opportunity.” Kelly also told Clarke that Abrahams “was with

Newark Housing Authority . . . she ran operations there, and she had formally dealt with a

similar position at the Chicago . . . Housing Authority.” Lippman Dec., Exhibit 10 (Clarke June

13, 2019 Dep. Tr. at 51:9-54:4).

Plaintiff’s Response

       213.    Disputed. The NYCHA Defendants have admitted on the record before this Court

that: “NYCHA did not claim that Ms. Abrahams took over for Ms. Colon. Ms. Abrahams was

brought in a month, and she began working a month after Ms. Colon resigned from NYCHA at a

higher title.” Florestal Dec., Exhibit 10 at 16. Janet Abrahams replaced Brian Clarke. Lippman

Dec., Exhibit 8 at 59:25-60:13 and errata sheet); Exhibit 10 at 57:22-23.

NYCHA Statement

       214.     Michael Kelly told Brian Clarke that Janet Abrahams had “a different

management approach to the property rather than the traditional type of NYCHA, and so wanted

to bring in somebody who had different experiences, as well as, you know, implementing the


                                               108
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 109 of 119



asset management program.” Kelly and the Chair “were looking for somebody who had

experience working . . . at a . . . public [h]ousing [a]uthority, having successfully implemented . .

. asset management.” Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 58:3-12,

59:23-60:8).

Plaintiff’s Response

                214. Objection. The statement is immaterial.

                       Objection. The statement contains inadmissible hearsay.

NYCHA Statement

       215.     Brian Clarke was not involved in the decision to hire Janet Abrahams and had no

input in the decision. In fact, Brian Clarke was surprised when Michael Kelly told him that Janet

Abrahams had been hired to take over OPMOM because he “wasn’t involved in the [Janet

Abrahams] decision-making process and wasn’t aware that that was going on.” Lippman Dec.,

Exhibit 10 (Clarke June 13, 2019 Dep. Tr. at 51:3-53:5, 56:6-14, 57:4-11); Clarke Dec. at ¶ 12.

Plaintiff’s Response

       215.     Disputed. The statement purports to address the ultimate issues of fact to be

determined by the factfinder, here a jury, i.e., who made the decision to demote Plaintiff and

when was it made.

NYCHA Statement

       216.      Brian Clarke’s opinion of the decision to replace Colon with Janet Abrahams

was favorable. Clarke had “done a tour of Newark Housing Authority” and was “very impressed

with the work that [Abrahams] had done there,” so Clarke “knew that they were getting

somebody who successfully had done this . . . on the national stage.” Janet Abrahams “had

successfully implemented [asset management at] two other challenging . . . [h]ousing


                                                109
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 110 of 119



[a]uthorities” and was “recruited” by NYCHA “to come in and really implement asset

management.” Lippman Dec., Exhibit 10 (June 13, 2019 Clarke Dep. Tr. at 56:7-57:3).

Plaintiff’s Response

       216.     Objection, Brian Clarke’s opinion is immaterial and lacks foundation. The

material facts are that Janet Abrahams replaced Brian Clarke. Lippman Dec., Exhibit 8 at 59:25-

60:13 and errata sheet; Exhibit 10 at 57:22-23.

NYCHA Statement

       217.     Brian Clarke also “understood why” Michael Kelly and the Chair had wanted to

bring in Janet to run OPMOM: The Chair’s “vision for the program was really to manage things

differently than the way that it had been done. She wanted to really bring in somebody who had

a really different point of view, somebody you didn’t have – you know, wasn’t brought up

through, you know, NYCHA, and, you know, frankly also someone like me who had been with

the agency for two decades, even though I came from the outside, still was kind of considered,

you know, a long time NYCHA employee, so the program was – not only was Sibyl [Colon]

reassigned, but the program was also moved out from under [Clarke].” Lippman Dec., Exhibit

10 (June 13, 2019 Clarke Dep. Tr. at 57:11-23).

Plaintiff’s Response

       217.     Objection. The statement is based on speculation.

NYCHA Statement

       218.     Janet Abrahams is African American. Chaitoff Dec. at ¶ 15.

Plaintiff’s Response

       218.      Not disputed.




                                                  110
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 111 of 119



NYCHA Statement

       219.   On August 28, 2015, Colon met with Michael Kelly and Brian Clarke. Lippman

Dec., Exhibit 5 (Colon Dep. Tr. at 233:11-19, 237:14-238:3); Exhibit 1 (Colon Compl. at ¶¶ 56-

57).

Plaintiff’s Response

       219.     Not disputed.

NYCHA Statement

       220.     Colon claims that during the meeting on August 28, 2015, Michael Kelly stated,

“‘I've decided to go with someone else that I used to work with in Chicago. This has nothing to

do with your job performance. You're doing a great job. I just decided to go with someone else

in Chicago.’” Kelly told Colon that Brian Clarke was going to give her another position.

Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 239:1-13, 241:19-22).

Plaintiff’s Response

       220.   Objection. The use of the term “claims” is inappropriate in a Rule 56.1 statement.

              Not otherwise disputed.

NYCHA Statement

       221.     Brian Clarke offered Colon a Senior Administrator position in the Management

Services Department run by Lillian Harris, with a salary of $122,000. Lippman Dec., Exhibit 5

(Colon Dep. Tr. at 242:17-244:18-245:7, 301:20-22).

Plaintiff’s Response

       221.     Not disputed.




                                              111
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 112 of 119



NYCHA Statement

       222.     Colon claims that Senior Administrator is a “made up title.” However, Colon

previously held an Administrator title in the Manhattan and Brooklyn Property Management

Departments. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 244:18-23); Exhibit 22 (April 8, 2015

Email Attaching Colon’s Resume).

Plaintiff’s Response

       222.    Objection. The use of the term “claims” is inappropriate in a Rule 56.1 statement.

               Objection. The statement also constitutes a blatant attempt to impugn Plaintiff’s

credibility, which is inappropriate on a motion for summary judgment.

               Objection. The purported comparison in the statement is also unintelligible.

NYCHA Statement

       223.     Colon claims she “wrote the blueprint and the program” for the Management

Services Department, served on a task force for this Department, and, “Wrote a whole lot of

documents up for that department to be created.” Lippman Dec., Exhibit 5 (Colon Dep. Tr. at

246:6-23).

Plaintiff’s Response

       223.    Objection. The use of the term “claims” is inappropriate in a Rule 56.1 statement.

               Not otherwise disputed.

NYCHA Statement

       224. Although Colon claims she “basically took the lead in creating [the Management

Services Department,” she declined the Senior Administrator position and resigned immediately

because the position “was still under Brian [Clarke’s] leadership,” and “[she] was already




                                               112
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 113 of 119



physically illed [sic] by being forced to create a racist act,” and “Brian Clarke had asked [her] to

commit a crime.” Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 246:24-250:7).

Plaintiff’s Response

       224.    Objection. The use of the terms “Although” and “claims” are inappropriate in a

Rule 56.1 statement.

               Objection. The statement is a blatant attempt to undermine Plaintiff’s credibility,

which is inappropriate on a motion for summary judgment.

NYCHA Statement

       225.     Colon claims she would not have supervised anyone in the Management

Services Department, which was a new department. However, Colon testified that she does not

know the current size of the Management Services Department and does not know whether she

would have had supervisory responsibilities had she accepted the position. Lippman Dec.,

Exhibit 5 (Colon Dep. Tr. at 245:6-11, 257:24-258:9).



Plaintiff’s Response

       225.    Objection. The use of the terms “claims” and “However” are inappropriate in a

Rule 56.1 statement.

               Objection. The statement is a blatant attempt to undermine Plaintiff’s credibility,

which is inappropriate on a motion for summary judgment.

               Objection. The current size of the Management Services Department is

immaterial.




                                                113
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 114 of 119



NYCHA Statement

       226.     Although the verified Complaint claims that Lillian Harris “doesn’t know her

own department as well as [Colon],” Colon does not know whether that is true and had never

worked with Harris before Colon resigned. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 258:21-

259:12); Exhibit 1 (Complaint at ¶ 59).

Plaintiff’s Response

       226.   Objection. The use of the terms “Although” and “claims” are inappropriate in a

Rule 56.1 statement.

              Objection. The statement is a blatant attempt to undermine Plaintiff’s credibility,

which is inappropriate on a motion for summary judgment.

NYCHA Statement

       227.     Colon believes that Regional Asset Manager Octavia Hayward immediately

replaced her as the Director. Colon claims she knows this because she “talk[s] to many people in

the Housing Authority.” Lippman Dec., Exhibit 5 Colon Dep. Tr. at 253:7-254:11); Exhibit 1

(Complaint at ¶ 59).

Plaintiff’s Response

       227.   Objection. The use of the term “claims” is inappropriate in a Rule 56.1 statement.

              Objection. The statement is a blatant attempt to undermine Plaintiff’s credibility,

which is inappropriate on a motion for summary judgment.

NYCHA Statement

       228.     After Colon left NYCHA, there was no acting Director of OPMOM, and

NYCHA did not hire another OPMOM Director until May 2016. NYCHA hired Janet Abrahams

as Vice President of OPMOM, and she reported to General Manager Michael Kelly. Lippman



                                              114
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 115 of 119



Dec., Exhibit 14 (Artis Dep. Tr. at 56:4-57:22); Exhibit 37 (August, September, and October

2015 Organization Charts; May 20, 2016 email from Lorraine Roman on behalf of Janet

Abrahams).

Plaintiff’s Response

         228.   Disputed. Octavia Hayward represented herself as the acting director of OPMOM

shortly after the removal of Colon in August 2015. Florestal Dec., Exhibit 26.

NYCHA Statement

         229.    Octavia Hayward became OPMOM Director in May 2016. Lippman Dec.,

Exhibit 37 (August, September, and October Organization Charts; May 20, 2016 email from

Lorraine Roman on behalf of Janet Abrahams).

Plaintiff’s Response

         229.    Disputed to the extent Ms. Hayward was the Acting Director following

Plaintiff’s demotion. Florestal Dec., Exhibit 26.

NYCHA Statement

         230.    Octavia Hayward was an “effective” Director. Lippman Dec., Exhibit 9 (Sept.

23, 2019 Kelly Dep. Tr.at 34:5-35:4 and errata sheet).

Plaintiff’s Response

         230.   Objection. The statement is immaterial. Cf. Florestal Dec., Exhibit 10 at 16.

                Objection. There is no foundation for the statement.

NYCHA Statement

         231.    In October 2016, Janet Abrahams was promoted to Senior Vice President for

NextGen Operations. Lippman Dec., Exhibit 38 (Janet Abrahams’ Human Resources Record

Card).



                                               115
   Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 116 of 119



Plaintiff’s Response

       231.      Objection. The statement is immaterial. The NYCHA Defendants admitted

before this Court that Ms. Abrahams performance was not relevant. See Florestal Dec., Exhibit

10 at 16.

NYCHA Statement

       232.      Janet Abrahams successfully expanded the OPMOM property modeling from the

18-development pilot program. Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep. Tr. at 47:13-

18).

Plaintiff’s Response

       232.      Objection. The statement is immaterial.

NYCHA Statement

                 233. In July 2017, Janet Abrahams left NYCHA to become the Executive

Director of the Baltimore Housing Authority. Lippman Dec., Exhibit 8 (July 3, 2019 Kelly Dep.

Tr. at 47:19-22); Exhibit 38 (Janet Abrahams’ Human Resources Record Card).

Plaintiff’s Response

       233.      Objection. The statement is immaterial.

NYCHA Statement

       234.      NYCHA’s Equal Employment Opportunity Policy provides equal opportunities

for all qualified applicants and personnel and prohibits discrimination on the basis of, inter alia,

race, in all terms and conditions of employment, including but not limited to work assignments,

salary and benefits, performance evaluations, and promotions, and prohibits retaliation for

complaining of unlawful discrimination. Lippman Dec., Exhibit 39 (NYCHA Equal

Employment Opportunity Policy Statements).



                                                 116
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 117 of 119



Plaintiff’s Response

          234.    Objection. The statement is vague as to whether it refers to written or enforced

policy.

NYCHA Statement

          235.    Colon is aware of NYCHA’s equal opportunity policies and acknowledged

receipt of the policy statements online. Lippman Dec., Exhibit 5 (Colon Dep. Tr. at 329:14-22).

Plaintiff’s Response

          236.   Not disputed, to the extent it refers to written policies.

NYCHA Statement

          236.    Colon filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”) dated September 28, 2015, indicating race and national origin

discrimination and retaliation. Colon filed another Charge of Discrimination with the EEOC

dated December 1, 2015; this Charge indicated race, retaliation, color, and national origin as the

cause of discrimination. On January 27, 2016, NYCHA received the Charges with a Notice of

Charge of Discrimination dated January 8, 2016; the Notice of Charge indicated race, national

origin, and retaliation as the bases of alleged discrimination. The EEOC issued a Notice of Right

to Sue dated April 26, 2016. Lippman Dec., Exhibit 40 (EEOC Charges, Notice of Charge, and

Notice of Right to Sue).

Plaintiff’s Response

          236.   Not disputed.

NYCHA Statement

          237.    Colon filed a Complaint on June 17, 2016. Lippman Dec., Exhibit 1

(Complaint).



                                                   117
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 118 of 119



Plaintiff’s Response

                237. Not disputed.

NYCHA Statement

       238.     In a March 26, 2018 Opinion & Order, the Court granted the NYCHA

Defendants’ motion to dismiss Colon’s hostile work environment claim against NYCHA,

Section 1985 claim against Michael Kelly and Brian Clarke, First Amendment retaliation claim

against NYCHA, and intentional infliction of emotional distress claim against Michael Kelly and

Brian Clarke; and denied the NYCHA Defendants’ motion to dismiss Colon’s retaliation claims

under Title VII, the NYSHRL, and the NYCHRL against NYCHA; retaliation claim under 42

U.S.C. Section 1983 against Kelly and Clarke; and aiding and abetting claim under the NYSHRL

against Kelly and Clarke. The Court dismissed all claims against the City Defendants. See

docket entry no. 43.

Plaintiff’s Response

       238.    Not disputed.

NYCHA Statement

       239.     The NYCHA Defendants answered the Complaint on May 9, 2018. Lippman

Dec., Exhibit 2 (The NYCHA Defendants’ Answer).

Plaintiff’s Response

       239.    Not disputed.

NYCHA Statement

       240.     In a March 22, 2019 Opinion & Order, the Court granted Colon’s motion for

reconsideration as to her claim for aiding and abetting under the NYSHRL against the Former

Speaker and reinstated the Former Speaker as a Defendant in the case. See docket entry no. 76.



                                              118
  Case 1:16-cv-04540-VSB-OTW Document 165 Filed 04/18/20 Page 119 of 119



Plaintiff’s Response

       240.   Not disputed.

NYCHA Statement

       241.    The Former Speaker answered the Complaint on April 5, 2019. Lippman Dec.,

Exhibit 3 (Defendant Melissa Mark-Viverito’s Answer).

Plaintiff’s Response

       241.   Not disputed.

 Dated: New York, New York
        April 17, 2020

                                                        Respectfully submitted,

                                                        /s/Marcel Florestal, Esq.
                                                        FLORESTAL LAW FIRM,
                                                        PLLC
                                                        Trial Counsel for Plaintiff
                                                        48 Wall Street, Suite 11
                                                        New York, NY 10005
                                                        (212) 918-4416 - Voice
                                                        (646) 417-7777 - Fax




                                            119
